 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8(a) (3), the Respondent Union has engaged in unfair labor practices withinthe meaning of Section 8 (b) (2) ofthe Act.6.By restraining and coercing persons employedby theRespondent Companyin the exerciseof rightsguaranteed to them by Section7 of the Act, theRespondentUnion has engaged in unfairlaborpractices within the meaning of Section 8 (b) (1)(A) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Santa Clara County Pharmaceutical Association and Owners'Section,Santa Clara County Pharmaceutical AssociationandRetailClerksUnion, LocalNo. 428, AFLandPharmaceuticalClerks Association of Santa Clara County.Case No. f0-CA-992.October 7, 1955DECISION AND ORDEROn May 18, 1955, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding thatSantaClaraCountyPharmaceuticalAssociationandOwners'Section, Santa Clara County Pharmaceutical Association, herein indi-vidually referred to as Respondent Association and- RespondentOwners' Section, and"collectively referred to as Respondents, had en-gaged in and were engaging in certain unfair labor practices, andrecommending that they cease and desist therefrom and take' certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.He also found that the Respondents had not engagedin certain other unfair labor practices alleged in the complaint, andrecommended dismissal of those allegations.Thereafter, RespondentOwners' Section and the General Counsel filed exceptions to the Inter-mediate Report and briefs. The request for oral argument by the Re-spondent Owners' Section is hereby denied, as the record and briefs, inour opinion, adequately present the issues and positions of the parties.To the extent here material, the Board has reviewed the rulingsmade by the Trial Examiner at the hearing, and finds that no preju-dicial error was committed.The rulings are hereby affirmed. TheBoard has considered 'the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and is of the opinion that theassertion of jurisdiction over the Respondents is not warranted.-The Respondent Association is a nonprofit California corporationexisting for the purpose, among other things, of furthering the "stand-ards of Pharmacy" and of securing "the preservation and advance-ment of Pharmacy." Its membership is composed mainly of registeredpharmacists, drug salesmen, and,owners and operators-of retail drug-stores and pharmacies.During 1954, the 63 dues-paying owner-mem-114 NLRB No. 60. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION257,bers of the Respondent Association listed in the record made purchasesindirectly from out of State valued in excess of $2,000,000.'The Respondent Owners' Section was organized early in 1953 forthe purpose of handling problems peculiar to retail drugstore ownersand operators, including owner-members of the Respondent Associa-tion.With respect to labor relations matters, the Respondent Owners'Section functions principally through a labor relations committee.During 1954, the approximately 110 members of the RespondentOwners' Section named in the record 2 made purchases indirectly fromout of State valued in excess of $2,000,000.Sometime between the establishment of the Respondent Owners'Section and June 1954, the Respondent Owners' Section sent to itsmembers for signature forms authorizing it to represent them "in anyand all matters involving labor-management relations and to retainand employ legal counsel" but also providing that "no collective bar-gaining agreement with any labor organization shall be entered intoby . . . [Respondent Owners' Section] without ... [the member's]prior specific approval and authority." The record contains-the namesof two members who executed these authorizations.'Beginning in May 1953, the labor relations committee of the Re-spondent Owners' Section and representatives of the PharmacistsGuild of Santa Clara County, hereinafter called the Guild, met tonegotiate a contract covering pharmacists. In the course of these ne-gotiations the labor relations committee made it plain to the Guildthat it was without authority to negotiate a contract on an association-wide basis and that the Guild would have to work out with individualdrugstore owners the final details of any agreement concluded by them.After the terms of a contract with the Guild were agreed upon, theRespondent Owners' Section, in October 1953, sent copies of the con-tract to its members who employed members of the Guild. In theforwarding letters, the Respondent Owners' Section recommendedthe contract to those members, stating that "We have been advised thatthe Guild represents the person or persons employed by you as pharmacists."Thirty members of the Respondent Owners' Section who arenot identified in the record chose to sign this contract with the Guild.In June 1954, the Pharmaceutical Clerks Association of SantaClara County, hereinafter called the Intervenor, requested a meetingwith the labor relations committee of the Respondent Owners' Sec-3It appears from the record that all the individual drugstore owners and operatorsinvolved herein are engaged in making local sales and that they do not make purchasesdirectly from out of State9 The membership of the Respondent Owners' Section includes all or virtually all of the63 dues-paying owner-members of the Respondent Association referred to above. In viewof our disposition of the case,we deem it unnecessary to inquire into the connection, ifany, between the other members of the Respondent Owners' Section and the RespondentAssociation3Whether or not other members also'signbd the authorizations is not disclosed bythe record 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion, claiming that it had members in 24 drugstores and pharmacieslocated in. Santa Clara County. Thereafter,, representatives of the Re-spondent Owners' Section and of the Intervenor met and agreed upona contract covering drugstore clerks.On September 22, 1954, theRespondent Owners' Section mailed copies of this agreement to itsmembers with a recommendation for its adoption, at the same timerecommending that they not execute the agreement "until after it hasbeen ascertained that the majority of your clerks are members of the.. [Intervenor]."About 38 members of the Respondent Owners'Section do not regularly employ clerks.Of those who do, 20 signedthe contract negotiated with the Intervenor.During 1954, these 20members made purchases indirectly from out of State valued at about$1,187,000.In passing upon the jurisdictional issue herein, the Trial Examinerregarded each Respondent and all its store-owning members as asingle employer.Then, considering the totality of the operations ofall those members disclosed by the record, he concluded that the as-sertion of jurisdiction over each Respondent was warranted under theBoard's jurisdictional standards pertaining to retail stores,4 whetherthe Respondent Owners' Section is in effect but a committee of theRespondent Association, as the General Counsel contends, or a dif-ferent and separate entity, as claimed by the Respondents.As alreadyindicated, even assuming the validity of the General Counsel's posi-tion that the Respondent Association and Respondent Owners' Sec-tion must be treated as one and the same organization,, we disagree withthe Trial Examiner's conclusion that jurisdiction should be assertedover them.In cases involving associations or groups of employers it is well-established policy for the Board to treat all the employers as a singleenterprise for jurisdictional purposes, and to apply its jurisdictionalstandards on the basis of their total operations, where the evidence isclear that the employers unequivocally intend to be bound in collectivebargaining by a group rather than individual action.' Such evidenceappears when, for example, the employers participate personally withother employers in joint negotiations, or when they delegate to a jointbargaining representative authority to conduct negotiations on theirbehalf, and thereafter uniformly adopt the agreements resulting fromsuch negotiations.' In the present case, however, we find no such evi-dence or any other adequate support for the Trial Examiner's finding4 ,7.R Knott and Hugh H Hogue d/b/a Hogue and Knott Supermarkets,110 NLRB 543,wherein the Board adopted a minimum indirect inflow requirement of $2,000,000 as adeterminative factor in asserting jurisdiction over retail stores.5 Insulation Contractors of Southern California, Inc, et at.,110 NLRB 638;CapetatDistrict Beer Distributors Association,109 NLRB 176;Samuel Bernstein &Co., 98 NLRB.1144;The Plumbinq Contractors Association of Baltimore, Maryland, Inc, et al.,93NLRB 1081;Pacific Metals Company, Ltd.,91 NLRB 696.6Fish Industry Committee,98 NLRB 696 ;Schulze Baking Co.,92 NLRB 73 SANTA CLARA COUNTY PHARMACEUTICALASSOCIATION259,that the Respondents and their members have constituted themselvesa single employer. It appears from the facts recited above that the1953 negotiations between Respondent Owners' Section and the Guildconcerned only those members of the Respondents who employedGuild members.And even as to those employers, the record does notshow that all of them entered into a contract with the Guild. It wouldalso appear that the Respondent Owners' Section did not negotiatewith the Intervenor in 1954 on behalf of all the employers in question,,inasmuch as a substantial number of them do not regularly employclerks.Moreover, here it affirmatively appears that the contract re-sulting from those negotiations was not adopted by all the memberswho do regularly employ clerks. In the light of the foregoing factsand considerations, and the record as a whole, we believe that the es-sential element warranting our considering all store-owning membersof the Respondents, together with the Respondents, as a single em-ployer-for jurisdictional purposes has not been shown to exist.The jurisdictional defect in the General Counsel's case would not becured even were we to assumearguendothat the 30 Employers whosigned the 1953 contract with the Guild and the 20 Employers whosigned the 1954 contract with Intervenor have, by their conduct, mani-fested a desire to be bound in their labor relations by joint rather thanby individual action.The former group of Employers are unidenti-fied, and there is no commerce data pertaining to them, in the record.And the combined indirect inflow of the latter group during the onlyyear for which such information is available is valued at substantiallyless"than $2;000;000.Thus, it is plain that the combined operation's ofthese Employers disclosed by the record do not satisfy the jurisdic-tional requirements applicable to this case.On the basis of all the foregoing, we find that the assertion of juris-diction in this case is not warranted, and we shall therefore dismissthe complaint in its entirety.[The Board dismissed the complaint.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this case,issued on December2, 1954,isbased on an originalcharge filed on June 16,1954,and on amended chargesfiled on August 5 and Oc-tober 18, 1954, by Retail Clerks Union, Local No. 428, AFL,herein called theUnion.As Respondents,the complaint 1 namesSanta Clara County PharmaceuticalAssociation,herein individuallycalledRespondentAssociation,and Owners' Sec-'The complaint,naming the Respondents and Pharmaceutical Association of SantaClara Countyand Owners'Section of that Association,was corrected at hearing uponmotion made by General Counsel.387644- 56-vol 114-18 260DECISIONSOF NATIONALLABOR RELATIONS BOARDtion,Santa Clara County Pharmaceutical Association,herein indivadually calledOwners' Section,alleged to be a subdivision of Respondent Association.The com-plaint alleges that the Respondents engaged in certain unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1), (2),and (3)and Section 2 (6)and (7)of the National Labor Relations Act, as amended, 61 Stat.136, hereincalled the Act.In substance,the complaint alleges that the Respondents,actingthrough their officers,agents, representatives,and certain members, dominated andcontributed support to,and interfered with the formation of, the PharmaceuticalClerks Association of Santa Clara County,herein called the Clerks Association;and on about July 12, 1954,acting through and by Frank Carcello,doing businessas San Jose Drug Co.,San Jose,California,one of Respondents'members, caused thedischarge of Nueme Long for the reason that she refused to join or assist the ClerksAssociation and joined and assisted the Union.The Respondents filed separate answers, each denying that the Owners'Section isa subdivision of the Respondent Association and each denying the commission ofunfair labor practices.Answers sought to be filed on behalf of certain individualmembers for whose acts the complaint alleges the Respondents were responsiblewere rejected,because they were not named as Respondents and no separate remedywas sought against them on an individual basis.Copies of the complaint,notice ofhearing, and second amended charge were duly served on the respective Respond-ents, the Union,and the Clerks Association.2Pursuant to notice,a hearing was held before me, as duly designated Trial Ex-aminer,at San Jose,California,on certain days between February 1 and 25, 1955,and at San Francisco,California,on March 4,1955.On motion made at the open-ing of the hearing, the Clerks Association was permitted to intervene to the extentof its interest.All parties were represented by counsel,who participated in thehearing.In the course of the proceedings,a number of motions were made,including mo-tions to correct the transcript,which need not be detailed.On the opening day, theGeneral Counsel moved to make a minor amendment to paragraph 2 of the complaintby adding clarifying words.The motion was granted.On February 9, the Owners'Section moved to dismiss the complaint on the ground that the Board lacked juris-diction and on the ground that it would not effectuate the policies of the Act for theBoard to assert jurisdiction.The motion was denied.On February 11, the Re-spondent Association moved that the case be dismissed as to it.The motion wasdenied.On February 16, counsel for the Respondent Association withdrew fromfurther participation in the hearing, expecting'that the General Counsel would notask for a remedial order against that Respondent.On the last day of the hearing, theOwners'Section renewed its motion to dismiss on jurisdictional grounds.Rulingthereon was reserved and is ruled on in section I,below.Also at the close of thehearing the General Counsel moved to amend paragraph VII of the complaint byadding names of additional members of the Respondents alleged to have performedacts contributing to the Respondents'alleged commission of unfair labor practices.The motion was granted.Counsel for the General Counsel,for the Union,for theOwners' Section, and for the Clerks Association argued orally on the final day ofthe hearing and time was given in which to file briefs. Briefs were received fromthe General Counsel,the Union,the Owners'Section,and the Clerks Association .3From my observation of the witnesses,and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.FACTS BEARING ON JURISDICTIONA. Nature ofthe organization of Respondent Association and business ofitsmembersThe RespondentAssociation,originally an unincorporated association,but in-corporatedin 1954 4as a nonprofit California corporation,having its principal of-2 Copies of the original charge had been served on the Respondent Association and oncertain individual membersCopies of the first amended charge had been served on theOwners' Section and the same individual members8The biief of the Clerks Association is also headed"Brief and Proposed Findings andConclusions,"but no specific enumerated requests are made for findings of fact or con-clusions of law4 The articles of incorporation are dated for execution in May 1954. The exact date ofincorporation is not in evidence, but the executive secretary of the Respondent Associationtestified that he thought it was August 17, 1954. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION261fices in San Jose,California,exists, according to its constitution,"to further thestandards of Pharmacy,to promote the general welfare of the public,to insure pro-fessional tranquility and to secure the preservation and advancement of Pharmacy."Its constitution provides for two classes of members:"l.Pharmacist registered inthe State of California.2.Any U. S. citizen of good moral and professional stand-ing who is directly associated with Pharmacy or allied drug trades."Althoughjobbers may be members, most of the members fall into three categories:employedregistered pharmacists,travelers,and owners or operators of retail drugstores orpharmacies.The organization's constitutionmakes no provision for the mannerin which membership is acquired,and it makes specific provision for termination ofmembership only by vote of the advisory committee for violation of any of theethical or legal rules governing the practice of pharmacy.Sixmonths'arrearageof dues results, by the constitution,in a discontinuation of "service"of the As-sociation,but the constitution makes no specific provision for termination of mem-bership for nonpayment of dues.Nonmembers may attend meetings of the Re-spondent Association.Those who pay dues receive a monthly bulletin from theorganization.Those more than 6 months in arrears of dues are taken off the mail-ing list.Although the constitution specifically provides that honorary members shallnot be entitled to vote, it makes no provision regarding voting privileges of de-linquent members, and the evidence indicates no effort on the part of the Associa-tion to guard against voting by nondues payers or delinquent dues-paying members.The organization maintains as records two sets of cards of persons(within thecategories for membership)located in Santa Clara County, California,and vicinity.One set consists of cards of persons who are not delinquent in dues, while the otherset includes all others, whether or not they have ever paid dues. In practice,state-ments for dues are sent to all persons so listed.If the dues are paid,a membershipcard is issued(presumably for the year for which dues are paid).The evidence lists 63 dues-paying owners or operators of retail drugstores or,pharmacies.These are all engaged in making local sales.Omitting several mem-bers from whom no information was procured as to purchases,the total purchases ofsuch members for the year 1954 exceeded$3,800,000, of which approximately 75percent,or more than $2,850,000 worth of purchases,originated outside the Stateof California and reached the members of the Respondent Association indirectly ihthe flow of commerce.B.Nature of the organization of Owners'Section and business of its membersIn'its inception,Owners' Section was'understood to be a subdivision of the Re-spondent Association.The advisory board of the latter is composed of all currentofficers, the past presidents of the prior 3 terms, 1 retail pharmacy owner, 1 drugrepresentative(traveler),and 1 employee pharmacist;the last 3 of whom are ap-pointed by the president.Early in 1953, Clarence Schuh was the owner-memberof the advisory board.Some of the owners had brought their labor problems tothe advisory board,according to Schuh, and"the presiding officer was of the opinionthat labor problems did not belong in the association meeting and he said, `Mr.Schuh,as long as you represent the owners we will refer this matter to you andyou take it up with the owners."'Schuh started by communicating with owners inthe county without consideration of dues standing in the Respondent Association.The executive secretary of the Respondent Association presided at one of the earlymeetings.The April 1953 monthly bulletin(Mortar and Pestle) reported thatthe advisory committee at itsApril7, ' 1953','meeting passed a motion to appointsection chairmen for owners,employees, and travelers sections, each chairman havingauthority to call meetings for his respective section'for the purpose of transactingbusiness concerning that group only.The appointed members of the advisorycommittee representing each of the foregoing groups were automatically to be ap-pointed section chairmen.Thus, Schuh became the first chairman of the Owners'Section.Following such appointment,meetings of owners were held, as relatedin greater detail hereinafter,and the Owners' Section established a labor relationscommittee and hired an attorney.It also established and began to collect "dues"to defray the expenses of its labor relations committee.It is impossible to determinewhether or not all owners who paid dues to the Owners' Section in 1953 or 1954also paid dues to the Respondent,Association in the same years, because the Re-spondent Association maintains records only of dues for the current year, but, by thetime of the hearing,although all dues-paying,owner-members of the RespondentAssociation were, or at sometime.had been,listed as members of the Owners' Sec-tion,an additional number of members of the Owners'Section,approximately, 43,were not currently dues-paying members of the Respondent Association. 262DECISIONSOF NATIONAL LABOR RELATIONS BOARDAside from the appointment of the chairman of the Owners' Section, the advisoryboard of the Respondent Association made no effort to control the Owners' Section;it required no reports, gave no directions, and offered no official advice.RobertPatterson, the executive secretary of the Respondent Association (appointed bythe advisory board), also served as secretary to the labor relations committee oftheOwners' Section until he resigned in June 1954.With each Respondent hewas the only paid officer.It is contended by both Respondents that the Owners' Section, sometime in 1954,began to "draw off" by itself and to become a separate organization rather thanjust a section of the Respondent Association.The Owners' Section never adopteda constitution and never notified the Respondent Association that it was severingconnections.The evidence does not support the contention of the Respondents un-less the assessment of "dues" by the Owners' Section gave it a position of independ-ence.But even if the Owners' Section were a separate entity, the volume of business.of its members exceeds that of the dues-paying members of the Respondent As-sociation; so jurisdictionmay be asserted.Figures on total purchases were notfurnished for approximately 32 members of the Owners' Section, but of the re-mainder, their total 1954 purchases exceeded $5,000,000, of which 75 percent, or$3,750,000, came indirectly from points outside the State of California.Despite the fact that the business of the member-owners affects commerce withinthe meaning of Section 2 (6) and (7) of the Act and despite the fact that the valueof the indirect inflow is more than the amount which the Board has fixed as a stand-ard for asserting jurisdiction over retail establishments, the Owners' Section contends(as a basis for its motions to dismiss) that it will not effectuate the policies of theAct for the Board to assert jurisdiction over retail drug establishments. In supportof this contention, it cites cases such asContra Costa Retail Druggists Association,90 NLRB 1910;Hook Drugs, Inc.,90 NLRB 1841;Jacobs Pharmacy Co., Inc., 87NLRB 309, andHateston Drug Stores,82 NLRB 1264 and 86 NLRB 1166. Thesecases do indeed appear to support the contention of the Owners' Section, but the pol-icy of the Board, as it was formulated before October 1950, when those cases weredecided, was not that retail drugstores were peculiar among retail establishments andthat they alone were unsuited for the exercise of the Board's jurisdiction; rather theBoard's view was that the business of any essentially local retail establishment hadlittle effect upon interstate commerce and that, although the Board was not withoutjurisdiction, it would not effectuate the policies of the Act to assert jurisdiction oversuch establishments.But the Board modified this view on October 3, 1950, and de-cided to assert jurisdiction over local retail establishments which had a direct inflowof materials valued at $500,000 or more a.year(Federal Dairy Co., Inc.,91 NLRB638) or'an-indirect inflow of materials valued at $1,000,000 or more a year(Dorn'sHouse of Miracles, Inc.,91 NLRB 632). The latter policy remained in effect untilJuly 1954, when the Board announced a modification of these standards and fixed thejurisdictional amounts for retail establishments at $1,000,000 of direct inflow(Hogueand Knott Supermarkets,110 NLRB 543) and $2,000,000 of indirect inflow(Jeffer-son Company, Inc.,110 NLRB757; Homer Chevrolet Company,110 NLRB 825).The Board continued, without change, its past practice 5 of considering all associationmembers who participate in multiemployer bargaining as a single employer for juris-dictional purposes(Insulation Contractors of Southern California, Inc.,110 NLRB638.See alsoCapital District Beer Distributors Association,109 NLRB 176).C. Respondents as employers1.The Owners' SectionThe Owners' Section contends that there are two further reasons why the Board,ought not to assert jurisdiction despite its general rule of calculating the dollar valueof commerce by lumping the purchases of all association members. First, it is con-tended, an essential prerequisite to assumption of jurisdiction by the Board is that theassociation over whom the Board may assert jurisdiction must bargain on behalf ofitsmembers for a single master contract binding on all members.As an associationwould not be an employer within the meaning of the Act unless it acts in the interestof individual members in labor relations, this contention, in effect, is a denial by theOwners' Section that it is an employer within the meaning of Section 2 (2) of theAct.As will be related in greater detail hereinafter, the Owners' Section was au-thorized to and did negotiate with the Clerks Association an agreement the terms ofwhich were approved and recommended to members by the Owners' Section althoughthe latter did not, itself, execute it on behalf of its members.Rather, it left the name.5 Oertei Brewing Company,93 NLRB 530;Carpenter & Skaer, Inc.,90 NLRB 417. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION263,of the employer blank and allowed individual owners to fill in, their respective namesand sign the agreement if they chose.Although members of the Owners' Section pre-ferred to execute individual identical contracts, it is clear that they exhibited a desireto be represented collectively for the purpose, among others, of negotiating a con-tract.They appointed a labor relations committee and they hired an attorney.6They authorized the committee to act on their behalf in all labor relations matters,including the question of recognition of collective-bargaining agents, negotiation ofunion contracts, and litigation of suits to enjoin picketing of individual members.Whenever a member was approached by a labor organization which claimed to repre-sent his employees, he referred that organization to the Owners' Section as his repre-sentative in such matteis.The fact that nearly all the owner-members, who were re-quested by the Clerks Association to negotiate an agreement, accepted the form con--tract negotiated by the Owners' Section in itself demonstrates a desire for collectivebargaining on a joint rather than a separate basis.Furthermore, members of the'Owners' Section adopted an "all for one" attitude in withstanding picketing of anymember by the Union, paying the attorney's fee in 2 injunction suits, and making agratuitous contribution of $1,000 to a proprietor ostensibly to compensate him forlosses suffered as a result of the Union's picketing.The assumption of the Owners' Section that an associationwide unit of employeesmost exist and that an association of employers must be authorized to bind its mem-bers to a master contract before it is to be deemed an employer in the sense of anagent acting in the interest of an employer under the definition in Section 2 (2) of-theAct is ungrounded.?Whatever basis the Owners' Section might have for itsargument, if the facts had shown that it negotiated separately for each Employerand that divergent contracts resulted, the evidence here indicates that such was not thedesire or practice of the members of the Owners' Section.The sum of the evidencesuffices to establish that the Owners' Section is an employer within the meaning oftheAct.Finally, the Owners' Section argues that, although the Board mayassumejurisdic-tion of an agent that is not, of itself, engaged in interstate commerce if the agent'sprincipal is engaged in commerce within the meaning of the Act, the Board cannotproceed against such an agent if the principalisnotso engaged.Apparently theargument isthat the Board should not assert jurisdiction over an employer in thesense of one acting inthe interest of an employer (i.e.,an agent)unlessitwouldassert jurisdiction over the individual employer in whoseinterestacts are per-formed (i. e., the principal), and hence should not assert jurisdiction over theOwners' Section inasmuch as it would not assert jurisdiction over the indi-vidualmember whose volume of business, separately considered, is below theBoard's current jurisdictional standards.Whatever the merits of suchan argu-ment might be, if the agent or person acting in the interest of the employer werea stranger to the principal employer, no value can be given to the argument whenthe so-called agent is, in itself, an association composed of the very principalsforwhom it actsWhen pharmacy owners act alone, their individual activitiesin the operation of their businesses may but slightly affect interstate commerce.Within certain standards, the Board, although not without jurisdiction, has forproper reasons decided not to assert jurisdiction over individual local retailers.Butwhen individual employers combine in an association to act as one employer withinthe meaning of the Act, the impact of their activities upon commerce is multipliedby the number of component parts of the whole.Cases are too numerous torequire citation which hold that several integrated businesses will be considered asone employer for the purposes of jurisdiction.And this is true even though theunfair labor practices may involve the activities of only one of the several opera-tions of such employer. It is immaterial that the businesses of the members of°Leonard Kuhn, an owner on the labor relations committee of the Owners' Section,testified that an attorney was hired to help the owners negotiate. "We wanted somebodywho could get us together so we could be negotiated with rather than dominated . . . in-dividually by handing them a printed form and saying 'sign it or be picketed.' "vCapital District Beer Distributors Association,109 NLRB 176 (footnote 8) ;PuertoRicoSteamship Association,103 NLIIB 1217;Al Lanian Motors, Inc.,98 NLRB 724;Fish Industry Coinrn4ttec,98 NLRB 696,Bryant's Marina, Inc,92 NLRB 718,Balaban &Katz (Princess Theatre),87 NLRB 1071,Oertel Brewing Company,93 NLRB 530, 537,Columbia Pictures Corporation,82 NLRB 568, AssociationofMotion Picture Producers,inc.79 NLRB 466;Everett AutomotiveJobbersAssociation,81NLRB 304;RetailEmployee Relations Commission,80 NLRB 1473;George F Carleton & Company, 54NLRB 222;Rayouier, Incorporated,52 NLRB 1269, andAssociated Shoe Industries ofSouthern Massachusetts, Irte,81 NLRB 224 (footnote 15). 264DECISIONS OF NATIONALLABOR RELATIONS BOARDan associationare ndt themselvesintegratedwhen the activitiesindulged in joint-ly-those dealing with laborrelationsand collectivebargaining-are such as tobringthem within the statutory definition of employer.Although I am not awareof any case in which the Board has passed upon thisprecise argument-that theprincipal should be under the jurisdiction of the Board before the Board may assertjurisdiction over the agent even though theagent is, on its volume of interstatebusiness, clearly within the Board's jurisdictional standards-the Board has con-sistently taken jurisdiction over employerassociations,although it might not havedone so on the basis merely of the volume of business of individual members ofthe association.82.The Respondent AssociationThe Respondents both deny that the Owners'Section is a divisionor subdivisionof the Respondent Association and the latter takes the position that itis notresponsi-ble for the words or deeds of the Owners' Section. In effect, thisraisesthe questionof whether the Respondent Association, like the Owners' Section,isanemployerwithin the meaning of the Act. If no connection had ever existed between the two,the Respondent Association probably would not be found to be an employer withinthe meaning of the Act inasmuch as all the acts performed on behalf of pharmacyowners were, at least ostensibly, initiated and carried out by the Owners' Section.But the General Counsel takes the position that the Respondent Association isaccountable as an employer because it was the creator of, and continued to be theparent of, the Owners' Section.The evidence is clear that the Respondent Association set up the Owners' Sec-tion in 1953 to handle problems peculiar to that segment of its organization.Atthe organizationalmeeting of the Owners' Section, Robert Patterson, executivesecretary of the Respondent Association, and Clarence Schuh, owners' representa-tive on the advisory committee (in effect the board of directors) of the RespondentAssociation, presided, and Patterson described the function of the owners' committeeas a labor relations division of the Respondent Association. In the April 1953issue of the monthly bulletin of the Respondent Association, the executive secretary'sreport read:The Advisory Committee at its April 7th meeting passed a motion "toappoint section chairmen of the Owners, Employees and Travelers Sectionof the S. C. Co. Ph. Assn., each chairman to have authority to call meetingsfor his respective section or group for the purpose of transacting businessconcerning that group only.The appointed members of the Advisory Com-mittee(Travelers,Employees, Owners) shall be automatically appointed tochairmanship of such sections."The motion is the result of much consideration and discussion with manymembers of the Association.The committee recognizes that a great deal ofthe success of our Association is the result of its varied membership. It also;recognizesthe necessity for occasional collective thinking and action by indi-vidual groups or sections of the membership, such as Owners, Employees, orTravelers.Such action frequently is expedited by action under thesanctionof a constitu-tion of a recognized association rather than thatresultingfrom amassmeeting.Itwas felt that the arrangementresultingfrom the motionwould maintainthe varied membership apparently necessary for a successfulassociation, andat the same time provide an efficient mechanism for use by individualsectionsinvolving their unique problems.The appointed members of the Advisory Committee for the current yearare-Larry Schuh, Phil Brown, and Carl Deiss.They therefore will be chair-man of the Owners Section, Employees Section, and Travelers Section, respec-tively, for the balance of the year.Patterson testified that although the Owners' Section started as part of the Re-spondent Association, the Owners' Section "pulled off by itself" during 1954 withoutnotice to the Respondent Association and thus became a separate entity.He point-ed to the lack ofliaisonand the difference in membership between the RespondentAssociation and the Owners' Section as evidence of this, although he admitted thatno affirmative action had been taken to effect an actual separation.With respect to the alleged lack ofliaison,itmay be said that theRespondentAssociation does not appear to have been given to formalityin itsoperations, andcertainlyon an informalbasis there was no lackof liaison.Patterson, from April1953 to June 1954, acted in the dual capacity of executive secretary of theRespondent8See footnote 7,supra. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION265Association and secretary of the labor relations committee of the Owners'Section,the nucleus that carried out the aims of the Owners' Section.Labor relations wasthe principal function of the Owners' Section and the labor relations committee ap-parently was the only standing committee.Almost all the funds of the Owners'Section were spent on labor relations matters, and during Patterson's term as secre-tary of the committee, those funds were in his charge.As executive secretary ofthe Respondent Association,Patterson'sduties included sitting at meetings of itsadvisory committee,taking minutes of that committee'smeetings,and carrying outits directions.He was in a perfect position to keep the advisory committee of theRespondent Association advised of the activities of the Owners' Section.Pattersonresigned as secretary to the labor relations committee of the Owners' Section in June1954, and his successor, Charles Mallory, was not a member of either the Owners'Section or the Respondent Association, Mallory being an independent public rela-tions and advertising man with his own firm. But in May 1954, before Patterson'sresignation, Clarence Schuh, who was president of the Respondent Association andex officioa member of its advisory committee during 1954 and who had been chair-man of the Owners' Section in 1953, became chairman of the labor relations com-mittee of the Owners' Section and he still held that position at the time of the hear-ing.In such dual capacity he also could keep the parent organization informed.Ansel Buletti,Schuh's successor as Owners'representative on the advisory committeeof the Respondent Association, in 1954 became chairman of the Owners' Section,the position which Schuh had first held by virtue of the same position on the advi-sory committee. If any separation occurred, it did not come about as a result of anychange in method of appointing the chairman of the Owners' Section.The contention that the Owners' Section was a different organization from the Re-spondent Association because of a difference in membership starts with the premisethatmembership in each Respondent is determined solely by payment of dues .9The evidence throws some doubt on the accuracy of this premise. The constitutionof the Respondent Association does not cover the manner in which a retail pharma-cist or other eligible person becomes a member and,as previously stated, the con-stitution does not specifically provide for termination of membership, as distinguishedfrom termination of services, for nonpayment of dues.That the Owners' Sectionwas a separate organization apparently was not a belief entertained by members ofthe Respondent Association.In June1954,Schuh testified in a lawsuit in a Statecourt that all drugstore owners who were members of the Respondent Associationautomatically became members of the Owners' Section.This belief was also enter-tained by the witness, John Kent, who had been a member of the Owners' Sectionin 1953 and 1954 and who had been appointed to its labor relations committee in-May 1954, for he testified at the hearing in the instant case that his payment of duesto the Respondent Association paid his dues in the Owners' Section,and he referredto the payment made to the Owners'Section as an assessment rather than as dues.As previously stated,the Respondent Association maintains a list of all "pros-pective members" by means of a card file separate from its card file of those whohave paid dues.When a dues payer becomes 6 months delinquent in his dues, theexecutive secretary of the Respondent Association withdraws his card from,the fileof dues payers' cards and puts it in the file of prospective members.The RespondentAssociation has no record of which prospective members are former dues payersafter their cards are transferred to the file of prospective members.The effect of nonpayment of dues is to terminate "services."The only specificservices of the Respondent Association mentioned by Patterson were mailings, in-cluding the bulletin.Similarly, in the Owners' Section, those who were delinquentin dues were eventually supposed to have been taken off the mailing list.10But theevidence does not show that delinquent members of the Owners' Section were alwaysdenied services.The Owners' Section supplied a list of its current members for anexhibit introduced in evidence by the General Counsel. I notice from the financialrecords of the Owners' Section that some who were listed as members of that group9 Information supplied by the Respondents is apparently based on 1955 dues statusSome current dues-paying members of the Respondent Association had, in 1954, paid'dues to the Owners' SectionHowever; as no 1954 roster of dues payers of RespondentAssociation is available, a comparison of dues-paying members for the period actuallycovered by the complaint is impossibleiiPatterson testified, "1 think the only thing that may have been done was that I asked'the duplicating service to withdraw addressograph plates of individuals who had notpaid their dues, thus stopping correspondence with them. . . . I did weed out those thathad not paid after a period,after their initial dues,and just sent communications to those-who had paid " 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid somethingon "dues" but failed to pay the emergencyassessmentlevied in July1954.Amongthese wereAnthony Campagnaof Moderne Drug, who paid $50 duesin 1953, $60duesin 1954, $20 duesin January1955, but who paidnothing on theJuly 1954 assessment although he was the recipient of the $1,000 payment previouslymentioned.Charles Longinotti of Morehead Fleming Drug Co. paid $50 in each ofthe years 1953, 1954, and 1955, but he paid nothing on the July 1954 emergencyassessment.Lawrence Armanini of Armanini's Drug Store paid $50 for each of 2stores in1953 and 1954, but paidnothing onthe July 1954assessment.Monson'sDrugs paid $50 in 1953, but apparently made no payment thereafter.BascomAvenue Medical Pharmacy paid nothing althoughitwaslistedas a member fromthe beginning.M&M Drugs paid $20 in July 1954,but no more.All the foregoingwere listedby the Owners'Section as members in1955.Other instancesmight becited.Although Patterson testified thatat sometime"dues" were fixed at $10 a monthor $50 for 6 months, this suggests that $100 a year was expected, payable in 2 equalsemiannualinstallmentsor $120 a year payable at the rate of $10 a month. Suchwas not the practice,at least.If paidin a lumpsum, the $50 paymentwas apparentlyall that was expected for a full year for no one actually paid more than $50 or $60per store in any given calendaryear except on the emergencyassessment.Patter-son testifiedthatan initialpayment of $50was set inMay 1953 and thatthere wasno period for which this applied.That the nonpayment of dues wasnot a sole determinantof membership is alsoindicated by the following evidence: First, so-called eligible or prospective membersand delinquent dues payers were not excluded from meetings of either the Respond-ent Association or the Owners' Section.Although voting in meetings of RespondentAssociationwas supposedto belimited to duespayers, accordingto Patterson (aprobable assumpion on his part, as the constitution makes no provision for votingqualifications) the treasurer never checked to see if only dues payers voted.Second,noiidu6s payers were allowed to hold committee positions.For example, one PatMcConville, proprietor with interests in 2 pharmacies, who paid only $20 to theOwners' Section in the period from May 1953 to January 1955 but who apparentlyhad not paid dues to Respondent Association (his card being in the latter's file ofprospects only), was nevertheless appointed by the president of the RespondentAssociationas itslegislative representative for Sunnyvale.Similarly with the Owners'Section, for one Monson, proprietor of Monson's Drugs mentioned above, was namedby Patterson in his testimony as a member of the labor relations committee of theOwners' Section for a term starting in May 1954, although on the basis of dues hewould not have been a member after 1953.11In the light of such evidence and of the fact that the constitution of the RespondentAssociation merely provides for termination of services (which, so far as appears,means mailingof correspondence and the monthly bulletin) rather than of member-ship, for delinquency in dues, one is led to the conclusion that "membership" is notso well defined a concept as the Respondents would have it appear. In fact, theevidence indicates that to be an active member of the Respondent Association anyonein or near SantaClara Countyneeds only be in an occupationconnected withpharmacy and participate in the affairs of the Respondent Association.Having acard showing the payment of dues does not appear, in practice, to be a prerequisite tovoting or taking an otherwise active part in Association affairs.The professionalideals for which, according to its constitution, the Respondent Association exists donot appear to require the expenditure of any appreciable amount of money.Theydo not require special services.Except for postage, telephone calls, cost of publica-tion of the monthly bulletin, and record keeping by the executive secretary no serviceswhich would require funds were revealed by the evidence.The $6 a year duesapparently cover these expenses.Discontinuance of such services wouldnot seri-ously interfere with the activities of the members in the furtherance of the constitu-tional aims of the Respondent Association.This may explain why no effort is madeto limit attendance or voting to dues payers.Obviously if additional services weredesired, contributions would have to be larger.Hence, when the owner-memberswanted assistancein connectionwith labor relations, it was up to them to bear theadditional cost, principally of attorney's fees.Since such services did not benefitother types of members of the Respondent Association, it was logical for the ownersto collect and expend their own moneys rather than have the Association as a wholedo it for them.The moneys so collected were spoken of by certain witnesses as "dues," but nothingin the cashbook of the Owners' Section so denominates them.All funds so collectedwent into the same account and were expended for the samegeneral purposes as11 Other evidence faits to list Monson as a committee member in 1954. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION267were the, moneys collected under the name of "emergency assessment."The so-called dues of the Owners' Section are not a personal charge.They are based onthe number of pharmacies operated rather than on personal membership.Theinitialcharge in May 1953 was $50 for each drugstore owned.When this amountwas fixed, it was forno determinate time.No further payments were required tobe made before May, 1954 at which time the amount charged was,$50. in advanceIn July 1954 an emergencya'ssessirienton' eachstore operated requiredownersto pay ona sliding scaledepending on the numberof employees in each store.On all theevidence,I concludethat thecontributionsto the Owners' Section were not dues in the ordinary sense.Not only did the Respondent Associationinitiatethe move to establish the Owners'Section but it endowed it with itsown name.Use by the Owners'Section of theRespondent Association's name as a part of its own continued, with the tacit per-mission of the Respondent Association, until after the commencement of the hearing.No attempt was ever made, before the hearing, to inform members or the publicthat the Owners' Section was not what its name implied-a section of the RespondentAssociation.In view of the language of the report of the executive secretary of theRespondent Association in the April 1953 bulletin, quoted above, which clearlyindicates an intentionon thepartof the Respondent Association to sponsor theactivities of the Owners' Section, a notice to members of separation of the Owners'Section from the Respondent Association was particularly called for if the Respond-ent Association wished to be relieved of responsibility for acts of the Owners' Section.Although the Respondent Association, as a body, did not direct the activities of theOwners'Section, its officers and committee members participated actively in the oper-ations and affairsof the Section throughout.The Owners' Section duringthe entireperiod fromthe time ofits organizationin April 1953 to the timeof the hearing inFebruary 1955 met only three times. The rest of the time its affairs were carried onby its labor relations committee.In some instances,decisions would bemade andaction would be taken by the chairman of the committee without the formality of ameeting or even notice to the full membership.When the decision was made tomake a "contribution" of $1,000 to Campagna, purportedly to compensate him forlosses sustained as a result of having his store picketed (a contribution not made toother picketed druggists), of the 13 members of the committee, only Chairman Schuhand Leonard Kuhn, treasurer of 'the committee, participated.12They made the deci-sion without talking with Campagna, without getting any statement concerning Cam-pagna's losses, andwithout presenting the matter at a committee meeting.At thattimeonly Kuhn and Schuh could draw checks, but Kuhn could do so only on authorityfrom Schuh.Money raised from the July 1954 assessment went intoan account inSchuh's name.At this time Schuh was president of the Respondent Association.On all the evidence, I find that the Respondent Association made itselfresponsiblefor the acts of the Owners' Section. I find therefore that it, as well as the Owners'Section,is anemployer within the meaning of Section 2 (2) of the Act.And as Ihave foundthat the Board's jurisdictional standardsare met, I find that it willeffectu-ate the policies of the Act to assert jurisdiction.II.THE ORGANIZATIONS INVOLVEDRetail Clerks Union, Local No. 428, affiliated with Retail Clerks InternationalAssociation, AFL, and Pharmaceutical Clerks Association of Santa Clara County arelabor organizations admitting to membership employees of members of the Owners'Section of the Respondent Association.III.THE UNFAIR LABOR PRACTICESA. Domination and assistance of the Clerks Association1.Background: Formation of the Owners' Section and of the Pharmacists GuildIn the early months of 1953, the Union was engaged in a campaign to organizeretail drugstores in Santa Clara County, California. Its method was to approach thedrugstore owner, present him with a copy of the Union's standard form of contract,and ask him to look it over and to sign it.At this time, the Union sought to representa Schuh testified that the money was paid to Campagna after he had talked on thetelephone with Kuhn and that he did not know whether other members of the committeeknew of it.Kuhn testified that he "probably" had a conversation with othermembersabout `the payment but had no recollection of who they might have been and that he"assumed" that other people did know of the decisionLater,without beingsure, hetestified that lie believed he had talked to Don McCormack, Murphy, and BulettiAt thetime of the payment, only Buletti of the three named was on the committee 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDall employees who worked in drugstores. If the owner refused to sign the contractpresented, the Union threatened to picket the store.The drugstore owners, through Clarence Schuh, their representative on the advisorycommittee of the Respondent Association, presented their labor problems at a meeting,of that committee.Under the constitution the advisory committeeinitiatesall pro-grams and policies of the Respondent Association.The chairman of the committeesuggested that, as this was not a matter in which all members were concerned, Schuhshould take the labor problems to the owners. Schuh, with a group of owners, wentto the Employers' Council in San Jose to seek advice. Following this visit, Schuh senttelegrams to drugstore owners, notifying them of a meeting to be held on a date inMarch 1953 at the Sainte Claire Hotel in San Jose. Schuh made no effort to limitthis notice to dues-paying members of the Respondent Association.On the appointed day and at the selected place, about 35 to 50 owners met.13 Pat-terson, executive secretary of the Respondent Association, presided.14The group wasaddressed by a man named Hale, of the Employers' Council. There was a discussionof the organizational drive of the Union.Questions were asked concerning the legal-ity of picketing of drugstores.Hale told them that they did not have to sign a contractbut that there was no way to prevent. picketing. A labor relations committee was,set upat this meeting with Donald McCormack as chairman.15Itmay be that the committeewas not at first called a labor relations committee, for witnesses differed on the dateof the creation of such a committee, but I am convinced and find that a committeewith McCormack at its head functioned before the next meeting of owners. Patterson'became its secretary at the April 1953 meeting and it may be that the name "laborrelations" was first applied to the committee at this time.Witnesses who had been on this committee in 1953 testified that they were not satis-'fied with the answers which Hale had given them and were not satisfied that there wereno answers to the problem of avoiding threatened picketing.They discussed amongthemselves the possibility of hiring an attorney to represent them in dealings with theUnion.The morticians in San Jose had been represented by an attorney in a matter-involving another union, so McCormack, chairman of the labor relations committee,telephoned a mortician whom he knew and was given the name of James Duberg asthe attorney who had represented the morticians. John Murphy, a member of thecommittee, expected to be in Los Angeles the following week and offered to speak withDuberg to see if he was available.In April 1953, about 75 owners met in San Jose at a public hall called Mary-AnnGardens.Neither Schuh nor Patterson knew who sent out notices of this meeting,but they sat at a table at the head of the room, and Patterson explained to the ownersthat the group was a labor relations division or committee of the Respondent Associ-ation.Duberg was there and spoke to them about picketing and what could be doneto avoid it.He told them that the only sure way to avoid picketing was to sign acontract, but he raised the possibility of negotiating a contract as an alternative toaccepting the form presented by the Union.The witness Leonard Kuhn, an ownerand a member of the labor relations committee, who tended to qualify his answerswith words of uncertainty, although I am not satisfied that his memory was poor,indicated that there may have been mention of the California Jurisdictional StrikeLaw.15 John Kent, an owner who attended the meeting, testified that while he was13 Schuh testified that this was mainly a meeting of owners who had been approached'by the Union.14 This finding is based on Patterson's testimonyPatterson could not recall who askedhim to preside.The witnesses for the General Counsel were nearly all adverse witnesses.For this reason I have credited statements in the nature of admissions although I have notgiven full credit to the testimony of each witness.1cPatterson, in his testimony, identified the other members as John Murphy, WillardLarson, Ansel Buletti, Leonard Kuhn, Walter Wade, Bob Knight, and Larry Nelson. But itwas later stipulated that Frank Carcello was also a member.At the first meeting of the-committee, the chauman proposed that a quorum be a majority of those present1eKuhn testifiedQ Do you recall any mention at the Mary-Ann Gardens meeting, Mr Kuhn, ofthe California Jurisdictional Strike Law?A. It may have been mentioned, sir.Q It's possible it was mentioned?A: It's possible that it could have been mentioned in a question from the floor asto why certain things could not be done and perhaps there was a statement of law,as an explanationIt's a known fact. I suppose it's common knowledge.Later, Kuhn testified that his use of the expression "possible" was "in the sense that it,could have happened but not as my recollection that it did. . . . I do not recall definitely SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION269,there, although not duringthemeeting-proper, he'heard talk that the employedpharmacistsmight form a pharmacistsguild.Patterson testified that he had no recol-lection that it was ever said at anymeeting ofthe labor relationscommittee thatthe Pharmacists Guild of Santa Clara County be used to create a jurisdictional dis-pute between that Guild and the Union,,but-he admitted that he hadso testified in acertain lawsuit about 8 months before the hearing in this case and that his testimonyas-then givenwas correct.On examination by the General Counsel and the Union,Patterson could not recall when this subject was discussed, but on examination bycounsel forthe Owners' Section, Patterson fixed- the time as between the date of ameeting of the labor relations committee at which the Pharmacists Guild represent-atives were introduced and the date of a meeting of the labor relations committeewith thenegotiatingcommittee of the, Guild.As the Guild was organized, on May19, 1953, and as a negotiationmeeting washeld sometime in May 1953, the date asfixed by Patterson may be proximately determined.Regardless of how and whenthe California Jurisdictional Strike Law was introduced to the members, I deducethat from the time of their April 1953meeting,members of the Owners' Section wereconscious of the potential application of that law to their cases.As a result of themeeting atMary-Ann Gardens, the owners decided toretain,Duberg as counsel,and ways andmeansof raising the money to pay therefor werediscussed.The account book of the Owners' Section indicates that the first $50assessmentwas set up on May 11, 1953.1As previously stated, a small group of employed pharmacists called a meeting ofpharmacists forMay 19, 1953.A letter dated July 24, 1953, sent to "FellowPharmacists" over the signature of Philip C. Brown, then chairman of the member-shipcommitteeand vice president of the Pharmacists Guild of Santa Clara County,hereinafter called the Guild, recited that the meeting of May 19 was called becausea smallgroup of pharmacists realized the urgency of the situation created by theefforts of the Union to "force pharmacists into their Union" by getting contracts withvarious owners"Our only defense," said the letter, "was to form a guild or unionof our own and to secure our own contracts with the store owners, if possible, beforethe A. F. of L. secured theirs." The letter then relatedthe meeting,adoption of aconstitutionand bylaws,election ofofficers, and commencement of negotiations fora contract.Then the letter continued: "The decision will probably be made in thenear future as to which organization, the guild or the A. F. of L., will be recognizedas the bargaining agency for employee pharmacists.Your choice will not be whetheror not to join such an organizationbut which one to join."It is interestingto note that Brown, the writer of this letter, was the employees'representative on the advisory committee of the Respondent Association and as suchwas head of the Employees' Section.He was employed by Leonard Kuhn, a mem-ber of the labor relations committee of the Owners' Section. Joan Leahy, secretaryof the Guild at that time, was employed by John Murphy, a member of the samelabor relations committee and the man who was to see Duberg while in Los Angelesbefore the April meeting at Mary-Ann Gardens.OliveWakley, then treasurer ofthe Guild, was employed by Willard Larson, a member of the same labor relationscommittee.Frank J. Bucher, then a director of the Guild and later its president, wasthe second vice president of the Respondent Association in 1953, was the first vicepresident of the Respondent Association in- 1954, and was its-president in 1955.Hisemployer was a member of the Respondent Association and of the Owners' Section.Employers of the Guild's president, E. A. Saville,17 and of the other Guild director,Harold Graves, were members of the Owners' Section.Patterson, who was also an assistant professor at San Jose State College, twicemade arrangements for meetings of pharmacists to be held at the college.The sec-ond meetingheld in the fall of 1953'was, to Patterson's knowledge, definitely a meet-ing ofthe Guild.The first was held in the "early summer or spring" of 1953, butPatterson was not present at the meeting and would not say that that was the timewhen the Guild was formed. The time, however, approximates the date of the forma-tion of the Guild-From its inception, the Guild has had an employer-employee relations committeewhose functionit istomeet with the labor relations committee of the Owners' Sec-tion to negotiatecontract terms.Sometime in May 1953, the Guild sent letters towhether a question as to California law regarding jurisdictional disputes was brought upat that particular time or not."The California law was found constitutional by theSupreme Court of the State in a case decided on March 10, 195317 Savillewas succeeded as president by Brown in January 1954. Brown held thisposition until May 1954It is not certain from the evidence if Bucher then succeededBrown, but Bucher was president of the Guild at the time of the hearing in this case 270DECISIONS. OF NATIONAL LABOR RELATIONS BOARDall owners informing them of the formation of the Guild and requesting a meetingwith the labor-relations committee of the Owners' Section for the purpose of collec-tive bargaining. It is interesting to note that the Guild, like the later formed ClerksAssociation, apparently proceeded on the assumption that it could negotiate a con-tract through the labor relations committee which would be acceptable to individualproprietors and would be executed only by -individual proprietors.The labor rela-tions committee had a meeting with the Guild on an unspecified day in May whenthe Guild told the committee of its organization and stated that they were going to,present a contract to individual owners.Following that meeting, the labor relations committee asked Duberg to come upto tell them whether or not the Guild was a bona fide labor organization and whattheir responsibilities might be.At this meeting, according to Patterson, one of themembers of the committee asked what his position would be if his pharmacist werecovered by a Guild contract and the Union picketed him for refusing to sign a con-tractwith it-whether or not he would have grounds to seek "injunction relief."Duberg said he was not in a position to decide the case before it was tried. It maybe inferred that Duberg was referring to the fact that, under the California Juris-dictional Strike Law, a labor organization is defined as one which is "not found to befinanced in whole or part, interfered with, dominated or controlled by the employer."In a proceeding for an injunction, the court could be called upon to pass on the ques-tion of whether or not the Guild was employer dominated, controlled, or financed.The labor relations committee again met with the Guild representatives on an un-fixed date in May and the Guild presented a contract.The labor relations com-mittee stated that it had no authority to negotiate a contract on an associationwidebasis-that they could work out a form of agreement but it would be up to the indi-vidual stores to work out final details.After 3 or 4 meetings, all told, the laborrelations committee and the Guild agreed upon terms of a contract.The labor rela-tions committee agreed to forward it to individual owners.After the agreementwas printed, it was mailed to owners by the labor relations committee together witha letter, signed by Patterson as secretary of the labor relations committee, whichreads as follows:LABOR RELATIONS COMMITTEEOWNERS SECTIONSANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATIONSeptember 11, 1953DEAR SrR: Enclosed herein is the basic agreement which the Committee hasnegotiated with the Pharmacists' Guild.The language and various stipulationscontained therein we understand are acceptable to the Guild and we recommendthem to you.You will note that theamountof paid' vacation as provided for in Article VISection 2 has been left blank.We have been advised that the Guild represents the person or persons em-ployed by you as pharmacists. If you wishsomefurther proof of this,pleaseadvise.If you feel that the enclosed could be the basis for an agreement between youand the Guild with respect to your pharmacists, please advise as to the amountof vacation you are willing to give, viz., 1 week for 1 year, 1 week for 2 years,2 weeks for 2 years, etc., and adviseus asto any other matters which are notacceptableor inwhich you wish modification or changes.If you are willing to enter into thisagreement,please return the enclosedagreement showing theamountof vacation which you will pay and any changes,desired and we shall attempt to secure agreement from the Guild and thendraw up the formalagreement.We understand that no agreement will become effective until signed by you initsfinalform.The enclosed need not be signed unless satisfactory as it is pres-ently constituted.Sincerely,(Signed)H. R. Patterson,H. R. PATTERSON,Secretary,Labor Relations Committee.Despite the date on the letter, it was not mailed until sometime in October. It is in-ferrible that the reason for the delay was to give the Guild time to take formal ac-tion on the contract at its October meeting.Presumably the Guild approved theterms, for 30 owners signed the contract without change. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION -271In September 1953, before the contract negotiated between the labor relationscommittee had been sent out, Victor Lazzaro, a business representative for theUnion, went to Hester's Pharmacy where Saville, the Guild president, was employedby the owner, one Milligan.Lazzaro gave Saville copies of the agreement that theUnion was proposing, and soughtpermissionto have a union representative speak atthe forthcoming meeting of the Guild with a view to dissuading it from, proceedingwith its, contract, and substituting the Union's contract on the ground that the Union'scontract provided better terms.Milligan was present during part of the conversa-tion between Lazzaro and Saville and commented that he did not think the ownerscould pay the pharmacists what the Union's contract called for.Milligan knewthat Saville was president of the Guild, for Saville mentioned it to LazzaroinMilli-gan's presence.Saville told Lazzaro that he would have to take up Lazzaro's requestfor permission to speak at the Guild meeting with the Guild's directors.Havingheard nothing from Saville before the time for the Guild'smeeting,Lazzaro wentto the Guild's meeting place-the Science Building of San Jose State College-onthe scheduled evening, and when Saville arrived for themeeting,he again askedpermission to speak. Saville said he would take the matter up in the meeting.About11/2or 2 hours later, a pharmacistcameout to inform Lazzaro, who was still wait-ing, that =his request had been denied for that evening and that he would receive aletter.Several days later Lazzaro received a letter from the Guild secretary deny-ing the request.During the month of October 1953, Lazzaro visited the Star Pharmacy, which wasunder the proprietorship of Joseph Arceri, a member of the Respondent Associationand Owners' Section.Arceri told Lazzaro that the owners, including himself, weretelling their pharmacists to join the Guild.2.The commencement of picketing and the first injunction suitA member of the Union named Walter Hodja,on anunfixed date, went to theUnion to get a withdrawal card on the ground that he was becoming a partowner in a new drugstore.Having learned that Hodja was at the LaRosa Pharmacyand that he was not a partner of Gus LaRosa, the owner, but merely an employedpharmacist, Lazzaro went, in March 1954, to tell Hodja that he could keep his groupinsurance through the Union if LaRosa would sign a contract with the Union.Hodja told Lazzaro that he would like to keep his insurance if possible and wouldlike to have LaRosa sign the Union's agreement, and he asked Lazzaro to speakto LaRosa about it.Lazzaro did speak with LaRosa, who told him that he hadsigned up with the Guild, that "the Association" was representing him, and that hewould not sign an agreement with the Union.Lazzaro reported this to Hodja,who said he wished LaRosa would change his mind as he (Hodja) would have likedto remain a member of the Union.18Also visited by Lazzaro in March or early April 1954 was a proprietor namedPatMcConville, who had an interest in the Bascom Avenue Medical Pharmacyand the M&M Drugs store.McConville put off Lazzaro with excuses, but on aboutLazzaro's third visit McConville told him that he was represented by the RespondentAssociation and the only way to negotiate with him was through the labor relationscommittee.Evidence furnished by the Owners' Section listed both the BascomAvenue Medical Pharmacy and M&M Drugs as members. The owners thereof werenot shown by the list of members furnished by the Respondent Association to bemembers of that organization.The Owners' Section account book, however, althoughlisting the Bascom Avenue Medical Pharmacy as a ledger entry in debiting it withthe original $50 assessment or "dues," shows no entry for payment of that or anyother amount by the Bascom Avenue Pharmacy and only $20 in all for the M&Mpharmacy.Nevertheless, theOwners' Section, through Duberg, did representMcConville in 1954Because of the Union's lack of success with LaRosa and McConville, it com-menced to picket the LaRosa Pharmacy on about April 23 and the M&M andBascom Avenue Medical Pharmacies on about May 12, 1954.1918 The Union apparently believed thisAs Hodja did not go into partnership but re-mained an employed pharmacist, he appears to have been gf'vmg a false explanation tothe Union as an excuse for getting a withdra sal card I ain not convinced, therefore,that Hodja really desired to remain it member of the Union, as he told Lazzaro19On May 11 McConville wrote to the Union, offering to negotiate a contract and offeringto put his representatives in touch with the Union if the latter wishedThis was receivedby the Union on May 12 The result of this is related subsequently herein 272.DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Thursday, April 29, 1954,there appeared in the San Jose Evening News anadvertisement(paidfor by theOwners' Section)covering four-sevenths of astandard-sized newspaper page reading as follows:THE FACTSA. F. L. RETAIL CLERKS UNION VS. LA ROSA PHARMACY1.Gus La Rosa's employees are not on strike.2.The A. F L. CLERKS UNION, through picketing,is attempting to forceLa Rosa's Pharmacist into their Union.3.La Rosa s Pharmacist belongs to a Pharmacist's Union anddoes not wantto join the A F. L. Retail Clerks Union.4.Of the approximately 110 drugstores in SantaClara County,only onestore-one of the threelarge chains-employs Pharmacists who belong to theRetail Clerks Union.5.Gus La Rosa has beensingled outas the "Goat."His circumstancesare nodifferent than many otherindependent storesin the county.This couldhappen to any other independent drug storein thiscounty.6.Therefore, the independentdruggistsare standing behind Gus La Rosaand giving their support to him and his partnerin this inter-unionrivalry.7.We, the independent druggists, sincerely ask that La Rosa's former cus-tomers and the people in his areas continue to trade with Gus and Mary La Rosaduring this jurisdictional dispute.THIS AD PAID FOR BY THE OWNERS' SECTION OF THESANTA CLARA COUNTY PHARMACEUTICAL ASS'N.20Meanwhile, on April 27, 1954, anactionwas commenced in a State court byLaRosa against the Union, in which LaRosa asked,inter alia,for a preliminaryinjunctionagainstpicketing on the ground that the picketing was proscribed by theCalifornia law concerning jurisdictional disputes.Duberg and an attorney namedCampbell represented, LaRosa and were compensated for their services by theOwners' Section 21The application for preliminary injunction came on for hearingon May 5, 1954. The Union withdrew its claim to represent LaRosa's one pharma-cist, and the court dismissed the application for preliminary injunction on the groundthat no jurisdictional dispute existed.Presumably before this result was known, the Owners' Section hadsent out anotice to members calling an "urgent general meeting" for a "report of LaborRelationsCommittee" at 9 p. m. on May 5 at a placein San Joseknown as theI.E. S. Hall.At this meeting Duberg reported to the members the result of theLaRosa case. Someone asked if the outcome might have been different had therebeen another union or another association of clerks, and if in that case there wouldhave been grounds for injunction.Duberg's answer was in the affirmative.At the samemeeting, anexecutive committee was appointed with Clarence Schuhas chairman.Schuh at this time was president of the Respondent Association.Although referred to as the executive committee, the members appointed wereintended to serve in place of the labor relations committee. In other words, thiswas the appointment of members of the labor relations committee for the comingyear.22Actually, the name "Labor Relations Committee" continued to be usedthereafter, but it had bestowed upon it the powers of an executive committee.21The next to the last line is lightface small capital letters, the last line is boldfacecapital letters.21This finding is based in part on a stipulation in which the Clerks Association andthe Respondent Association refused to join.However, Schuh testified that money waspaid to Campbell or LaRosa for attorney's feesThe account book of the Owners' Sectionshows payments of $312.94 to Campbell and $811 38 to Duberg on May 24, 1954.22 Of the members appointed, Ansel Buletti, Leonard Kuhn, Walter Wade, Bob Knight,Larry Nelson, and Secretary Patterson were reappointed for a second term.The newmembers named by Patterson in his testimony, in addition to Schuh, were StewartMcCormack, Roy Gill, Al Brower, Bob Clifford, Stan Bishop, and a man identified only asMr.Monson.However, John Kent testified that lie also became a member of the com-mittee at that time.The letter quoted below contains a list of names identified byPatterson as committee members, and, in addition to those named by him, Kent andSam Kahn are listed. 273At the May5meeting,owners.among themselves commented that LaRosa;because of ill health,should sign theUnion's contract.Theyalso discussed reim-bursing owners of picketed stores for their losses or expenses 233.Newstrategyby the Owners'SectionOn the night of May 10,1954, the newly appointed committee held a meeting whichwas attended by retiring members of the labor.relations committee..The results ofthismeeting were reported by Patterson the next day in the following letter tomembers:,SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATIONOWNERS SECTIONMay 11, 1954.DEAR MEMBER: ' Last night the Labor Relations Committee met with theExecutive Committee appointed at our May 3rd General Meeting.24 Larry Schuhwas appointed Chairman of the new Committee. Activities for the coming yearwere discussed and a plan of action was formulated, further details of which areavailable by phoning the Committee Member in your area.Members are listedbelow:Menlo Park: Bob CliffordPalo Alto: Stan BishopSunnyvale-Mt. View: Bob KnightMr. MonsonLos Altos: Sam KahnLarry NelsonLos Gatos-Saratoga: Al BrowerSantaClara:Walter WadeSan Jose: Leonard KuhnLarry SchuhRoy GillStewart McCormackJohn KentGilroy-Morgan Hill:Ansel BulettiDues for the coming year were tentatively set at $10.00 per month, with a rateof $50.00 for six months paid in advance.You will find a statement enclosedwhich should be returned with your check immediately. Statements will be sentmonthlyunless advance payment isreceived.Sincerely,(Signed)H. R. Patterson,H. R. PATTERSON,Secretary,Labor Relations Committee, Owners Section.Of those named in the letter, Kent, Schuh, Kuhn, and Patterson were called as wit-nesses by the General Counsel.Kent testified that, although appointed to the com-mittee, he never met with it or served on it.The other three were questioned aboutthe "plan of action." Schuh, who was not present at the May 5 meeting when he wasappointed chairman, testified that he was notified by Patterson on May 6, 1954, ofhis appointment 25When questioned about the "plan of action," Schuh testified thathe did not know if he attended the meeting of May 10, had no idea of what the planwas, did not ask any of the others what it was after he received Patterson's letter abovequoted, and could not recall that anyone called him for information about it.Kuhnacknowledged being present at a meeting when the "plan of action" was discussed buthe was vague and, when pressed, testified that he did "not recall any specific plan ofaction as you would refer to programs in the military sense that we had any specifictactics that we were going through. . . . We had discussions but I do not think therewas any specific actual written plan as to what we were going to do and what wereKent testified at one point that this took place at either the May 5 or May 24 meeting.At another point he put it on May 5. Since all picketed stores were not reimbursed, Iinfer that the reimbursement was limited to those involved in litigation.LaRosa'sattorneys, Campbell and Duberg, were paid on May 24.24 The date "May 3rd" was conceded by Patterson to be an error as the general meetingwas held on May 52$ The evidence caused some confusion as to the date of Schuh's appointment.On athorough consideration of the evidence I am convinced and find that he was appointedchairman at the May 5 meeting 274-DECISIONS OF NATIONAL LABOR RELATIONS BOARDweren't going to do." Patterson testified that he could not recall any discussion of aplan of action.264.Formation of the Clerks AssociationActivity toward formation of an independent labor organization of clerks employedin pharmacies began in the second, week of May 27An attorney named ^ SpencerWilliams,represented the Pharmacists Guild. In May 1954 he wasiengaged in a politi-cal campaign, running for office in the State Assembly.His campaign manager wasEd Tablak.On Monday, May 10, or Tuesday, May 11, Attorney Russell Roessler,who later became attorney for the Clerks Association and appeared on its behalf inthis case, received a telephone call from Tablak in which the latter told Roessler thatsome clerks were contemplating an association and that a call had come to Williams 28and that Williams was too busy to handle it.Although Roessler did not so testify, Iinfer that the purpose of this call was to ascertain if Roessler would be available tohandle the legal aspects of the formation of the Clerks Association when it shouldget under way.On the morning of May 11, between 9 and 10 o'clock, Jean Fleshman, a clerk attheMorehead-Fleming Pharmacy 29 went to the Moderne Drug Store, of whichAnthony Campagna, a member of the Respondent Association' and of its 'Owners'Section,30was proprietor, and asked Matilda Mills, Catherine Campagna, and' JoyStanton, clerks employed there, if they had time for a coffee break. The four wentto the Moderne Creamery, adjoining the drugstore, where they had a conversation inwhich LaRosa's Pharmacy was mentioned, probably by Fleshman. (Sometime afterLaRosa's application for an injunction had been dismissed, LaRosa signed a unioncontract which apparently required membership as a condition of employment.)Mills commented that she would not like to be pushed into anything so quickly andwould not care to join the Union. Fleshman suggested that they do something alongthe lines of the Guild and have their own association.The others were receptive tothe idea.Fleshman explained her visit to Moderne that morning by testifying thatshe was sent there by Longinotti to pick up some merchandise, the nature of whichshe could not remember. I am not convinced that this was the purpose of her visit.Fleshman testified that when she went to other drugstores to pick up merchandise forher employer, she usually went to one of the clerks and then the clerk would get per-mission of the owner to sell it to her (presumably at cost, since otherwise permissionwould not be needed). But no one, not even' Fleshman herself, testified that she spoketo anyone at Moderne about merchandise that morning.On all the evidence, I con-clude and find that her purpose in going to Moderne that morning was to proposeformation of a clerks' association.That evening Fleshman telephoned Bucher, heretofore identified with the Phar-macists Guild.Bucher gave her Roessler's name.Next morning, Fleshman tele-2eAlthough Patterson admitted having authorized the mailing of the above-quoted letter,no copy of the letter was contained in the file of the Owners' Sectionze Some testimony suggested that fist events might have occurred as early as May 9,but on a thorough consideration of the conflicting testimony and other evidence, I concludethat it began no earlier than Monday, May 10, the date of the meeting at which the planof action was adoptedThe events preceding the May 13 meeting may have occurred aday later than I leave found them but not, I am convinced, any earlier.29 In a State court proceeding in June 1954, Roessler testified concerning this conversa-tion (and his testimony was stipulated into the record in this case) "I think there wassome testimony concei ping a telephone conversation from Mr. Bucher to Mr. Williams orsomeone, and I think that was intercepted by Mr. Tablak who was taking care of telephonecalls while Mr Williams was not present."Bucher at this time was first vice presidentof the Respondent Association, was active in the Pharmacists Guild, and was an employedpharmacist at the Santa Clara Pharmacy29Fleshman had been a student at San Jose State College and a part-time clerk before1954Her employer, the proprietor of 'Morehead-Fleming, was Charles Longinotti, amember of the Respondent Association and of the Owners' Section I infer that he andPatterson had close relations, for at one point in his testimony Patterson said ofLonginotti, "He's one that I always go to with my troubles."On August 5, 1954, theOwners' Section paid Longinotti $5 15 for "phone."No other explanation is given inthe recordOnly on one other occasion does Longinotti's name appear in the accounthook of the Owners' SectionOn July 3, 1953, he had been paid $2 80 for telephoneexpenseI conclude that Longinotti's telephone was used for business of the Owners'SectionaoCampagna withdrew from the Owners' Section on about January 28, 1955, shortlybefore the commencement of the hearing in this case. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION275,phoned Roessler's office for an appointment and was given one the same morning.Fleshman told Roessler she might be interested in forming an association of drug-store clerks and asked if he would represent them.Roessler agreed to do so andsuggested that the clerks have a meeting to see if they were interested in it.A reser-vation was made for a room at the DeAnza Hotel in the name of Edna Jones-afictitious name-for the night of May 13. Fleshman testified that she was the onewho made the reservation, but she did not satisfactorily explain why she had doneso under a fictitious name.31Fleshman testified that she requested and was given that afternoon off by Longi-notti and that she visited 4 or 5 drugstores to notify clerks of the meeting.Whenquestioned by counsel for the General Counsel, Fleshman was unable to rememberthe names of any stores she visited or of any clerks she spoke to. But on examina-tion by attorney for the Union she named Santa Clara Drug, Hester Pharmacy,Lincoln or Park Avenue Pharmacy, and Wade's Mission Pharmacy as stores shethought she had visited.The only clerk she was able to name at these stores withwhom she spoke was Dorothy Schnerr at the Park Avenue Pharmacy. 'Santa ClaraDrug is the store where Bucher works.Hester32 isthe store at which Saville, firstpresident of the Guild, had been employed.Lincoln Avenue and Park AvenuePharmacies are owned by Donald and Stewart McCormack.Donald McCormackwas chairman of the 1953 labor relations committee-the one which met with theexecutive committee on May 10 and formulated a plan of action-and Stewart Mc-Cormack was a member of the 1954 labor relations executive committee.Wade,proprietor ofWade's Mission Pharmacy, was a member of the 1953 labor rela-tions committee and also of the 1954 labor relations executive committee.Fleshman telephoned the M&M pharmacy in Sunnyvale, where the Union hadstarted picketing on May 12, and asked to speak to one of the clerks. She wasvague about her reason for calling that particular pharmacy.The party answeringthe telephone gave her the name and telephone number of Colette Carrie (some-times spelled Carey) who was then at home sick in bed.Nevertheless, Fleshmantelephoned her there and informed her of the intended meeting.Carrie did notattend this meeting but did attend a later one on May 18.There is no persuasive evidence that anyone else visited stores or invited clerksto the meeting.33Nevertheless 12 clerks met at the DeAnza Hotel on the night ofMay 13. Roessler, by prearrangement, waited outside until called.Those present,the stores at which they were employed, and the names of the proprietors are asfollows:Gloria Razendez 34Alum RockSchuh35Maria GuiffreCrescent ParkCarcelloand BartonMyrtle ChapmanMedico DentalKuhnIrene JosephMedico DentalKuhnBarbara CunninghamSanta Clara DrugTibbettsBetty ElliottSanta Clara DrugTibbettsMatilda MillsModerneCampagnaCatherine CampagnaModerneCampagnaJoy StantonModerneCampagnaCorinne BarnettWade's MissionWadeDorothy SchnerrPark AvenueMcCormackJean FleshmanMorehead-FlemingLonginotti31At one point, Fleshman testified, "I think there was a call made to the DeAnza to seewhether there would be a room available and then I think confirmation of that was madelater "Because Fleshman's testimony was designed to be unspecific at vital points, theforegoing. answer in the passive voice suggests that someone beside herself may havetelephoned the DeAnza Hotel, at least on the first of the two occasions.33 On August 3, 1954, Hester paid the Owners' Section $35 at a time when payments werebeing made by owners on the special assessment.The $35 payment suggests that thisrepresented, the amount of the special assessment against Hester. If this be the case,according to the graduated schedule of amounts assessed, it may be deduced that Hesterwas a one-man operation at this time and would not have employed any clerks.33Mills vaguely testified that she helped Fleshman telephone some of the clerks, butthen testified that she thought it was for the meeting of May 18 that she did this.34 Sometimes spelled Resendez in the record.Roessler testified that he thought Razendezwas employed-at Hester PharmacyBut I conclude that he was mistaken-because Schuhnamed her as one of his employees85 Proprietors whose names are printed in italics were on the labor relations committee.All were members of the Owners' Section.387644-56-vol 114-19' 276DECISIONSOF NATIONALLABOR RELATIONS BOARDBeforegoingto the DeAnza Hotel on the night of May 13, Roessler had tele-phoned Williams, the Guild's attorney, told Williams that he had been in communi-cation with the clerks who wished to form an association and that he was inexperi-enced in such matters, and he asked to borrow Williams' file.Williams told Roesslerhe could pick up the file the next day.The clerks decided that they were confronted with a situation where they wouldhave to join either the Union or an association.When they called Roessler in to themeeting, they informed him they wanted to form an association and wanted him todraw up a constitution and a contract.A discussion was had of the terms of a con-tract.Someone present expressed concern about the reaction of her employer to acontract.According to Roessler, ". . . most of the women at the meeting made itknown that even the $1.25 which we were including in our contract was substan-tially less than they were receiving."The figure of $1.25 was arrived at becausethat was the rate being asked by the Union. Someone at the meeting mentioned thefact that the M&M Drug Company in Sunnyvale was being picketed.Mills waselected temporary president.The next meeting was set for May 18 at Roessler'soffice.In the interim, Roessler,usingWilliams' file, prepared a constitution which, exceptfor the substitution of names or description of members, was word for word the sameas that of the Guild.He likewise prepared a form of contract, using the Guild'scontract as a guide.The contract which he drew differed from the Guild's with re-spect to wage rates, length of vacation, sick leave, and length of workweek.Otherprovisions such as union-shop clause, overtime pay, holidays, grievance procedure,and the general pattern were identical.He also prepared the following letter forsignature:PHARMACEUTICAL CLERKS ASSOCIATIONOF SANTA CLARA COUNTYMay 18, 1954.DRUG STORE AND PHARMACY OWNERS,Santa Clara County-Menlo Park Area.GENTLEMEN: A majority of pharmaceutical clerks in the Santa Clara County-Menlo Park area have recently organized themselves into the PharmaceuticalClerks Association of Santa Clara County.The purpose of this organizationis to establish uniform and acceptable standards for employment of associationmembers in the various pharmacies and drug stores doing business in this area.The association desires to accomplish this purpose through the execution ofindividual employment agreements with the store owners which shall governthe terms and conditions of employment of its members.Attached hereto you will find a copy of the proposed agreement which hasbeen approved by the membership of the association.We would ask that youstudy this agreement, and if you deem it necessary, discuss the matter with yourattorney or authorized labor relations agent, within the next few days.You may expect to be contacted by one of the members of the association'semployer-employee relations committee on or about May the 24th, for the pur-pose of reaching an agreement and execution of the attached contract by your-self and the association.It is believed that the establishment of such uniform standards as are set forthin the attached agreement will be for the benefit, not only of the pharmaceuticalclerks who are members of this association, but yourselves as store owners andthe general public, as well.In the meantime, please do not hesitate to contract [sic] the undersigned ifyou have any questions in the matter.Yours very truly,Chairman, Employer-Employee Relations Committee.Mills and Fleshman were apparently without knowledge as to how the clerks who at-tended the meeting of May 18 were notified of it.' Mills testified- that she thoughtshe telephoned a few and was apparently under the impression that Fleshman tele-phoned others.36Fleshman testified that she "may have" notified some but couldnot remember and that she did not know how the clerks were notified of the meeting.According to the stipulated testimony of Jo MacLachlin, a clerk employed atKnight's Pharmacy in Mountain View, Colette Carrie, the clerk at M&M pharmacywhom Fleshman had called about the May 13 meeting, came to Knight's Pharmacy.86Testifying about the May 13 meeting, Mills said:"I did call some . ..I can't,remember whether it was that meeting or the meeting of the 18th.I did phone some ofthem but I think it was the meeting of the 18th." SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION277Knight, the proprietor,37 spoke with Carrie and then said, "Well, I think I am the oneyou want to see about that."Knight took Carrie to his office and then calledMacLachlin in and introduced her to Carrie.Carrie told MacLachlin about themeeting of the Clerks Association, told her that to join the Union would cost $50for initiation fees, whereas it would cost only $5 to join the Association, told her thatM&M was being picketed, and that if the Clerks Association were formed it wouldget rid of the pickets.Knight wrote the address where the meeting was to be held,gave it to MacLachlin, and told her that he wanted her to attend the meeting to rep-resent the store.Knight, apparently unsuccessfully, tried to reach a clerk at "hisDana Pharmacy."MacLachlin "obtained Mr. Knight's permission to take anotherclerk in his employ, Mrs. Anna Michaelski, to the meeting." 38About 42 clerks attended the meeting in Roessler's office 39Copies of the con-stitution and the proposed contract were distributed, as far as they went.The largenumber present required that the clerks be seated in separate rooms-the library, thecorridor, and the reception room.Mills presided.Until the end of the meeting,when nineof those present paid dues and initiation fees,no stepswere taken toascertain which of those present desired to become members. Several left, unde-cided, at the end of the meeting, and apparently they never joined.Nevertheless, theconstitution and the contract were approved.The minutes of the meeting recordeda motion and a second to adopt the "constitution and by-laws" as read, but they donot say anything about a vote being taken. Separate bylaws were not prepared:Officers and directors were elected and committees were appointed 40Appointedchairmanof the "employer-employee relations committee" (the samename as thatused by the Guild for its negotiating committee) was Adrien Bissonnette, who hadbeen notified of the meeting by another clerk just before closing time.Bissonnettewas employed at 1 of the 2 Arminini pharmacies.41 The evidence does not disclosewhether or not Mills (although it would be her function as president to appoint com-mittees)appointed Bissonnette and, if she appointed him, how she got his name42Also appointed to the committee were Carrie of M&M Drugs, McConville's phar-macy, and Anita Toroni of Alum Rock, Schuh's pharmacy.After Bissonnette wasappointed, he signed a number of copies of the letter, above quoted, which had al-ready been prepared by Roessler.Bissonnette had not seen either the letter or thecontract before he attended the meeting.The minutes of the meeting state that "those members present took a copy of con-tract together with a letter both of which were to be presented to their employer onMay 19, 1954."Mills testified that she laid a copy of the proposed contract on thecounter where Campagna was working and told him that it was for him. He did notreply.Between the date of the May 13 and 18 meetings, Campagna had been calledbefore the Central Labor Council.McConville, whose M&M Drugs was beingpicketed, signed a copy of the Clerks Association contract and turned it over toBissonnettebetween May 18 and 2443 Longinotti, Fleshman's employer, took thecopy of the contract she gave him and discussed the Clerks Association with her,but said nothing about the contract.87Knight was a member of the labor relations committee of the Owners' Section.88 It does not appear why Knight's permission was needed, but MacLachlin'suse ofthe word suggests that Michaelski would otherwise have been on duty.89 The figure 42 is taken from a list of names supplied by the Clerks Association as acomplete list of those presentIn the minutes of this meeting, names of personsnominatedfor directors are recorded, some of which were not shown on the foregoing list to bepresent atthe meeting.AlsoBissonnette's testimony referred to his riding to the meetingwith 3 other clerks, but only 2 of the 3 were named on the list as present at the meeting.40 The officers elected were : Matilda Mills, president ; Colette Carrie, vicepresident ;Dorothy Schnerr, secretary ; Corinne Barnett, treasurer.Directors : AdrienBissonnette ;Emily Peake ; Valdyne Benner ; Anita Carrol.Peake was not listed as present at this meeting.43One was at Sunnyvale ; the other was at Mountain View. Both weremembers ofthe Owners' Section.49 According to the stipulated testimony of Bissonnette, while he rode to the meetingwith three other clerks, they asked him to accept various offices in the Clerks Association.43 This findingis based onthe stipulated testimony of Bissonnette.The contract mayhavebeenlost for, according to a stipulation, M&M Drugs signed a contract with theClerks Association on October 15, 1954.This was after it hadbeenmodified and approvedby the Owners'Section. 278DECISIONS OP NATIONAL LABOR RELATIONS BOARD5.Further organizationalactivityand circumstances preceding secondinjunction suitOn May 20, Knight told his clerk, MacLachlin, that he had made an error, that heor MacLachlin was supposed to have told a clerk at Nelson's pharmacy in Los Altos[Los Altos Pharmacy, owned by Larry Nelson, a member of the labor relationsexecutive committee of the Owners' Section]to be present at the May 18 meeting andthatMacLachlin should go over and get the girls there to join.Next morning at9 a. m., when she otherwise would have been at work, MacLachlin went to Nelson'spharmacy.Nelson was not present.MacLachlin went to the man that she assumedto be the manager and told him that Nelson expected him to call on his clerks toexplain about the contract or the association.Thisman took her to the girls atthe fountain or restaurant.They told MacLachlin that they had been approachedby the Union the day before and that MacLachlin should see Nelson. One of thegirls called Nelson, who came and took MacLachlin to his office.MacLachlin hadwith her the copy of the proposed contract which she had brought from the meetingfor Knight. She told Nelson that she thought he would like to have the girls readit and that she had told the girls that she thought the Employers were"behind this"and wanted the girls to join the Clerks Association.Nelson told MacLachlin shemust not mention that the Employers wanted or knew anything about the ClerksAssociation,that it was "strictly supposed to be an employee association that theemployers knew nothing about, that she should say the Guild or something' wouldlike them to join but not to say the employers wanted it."44MacLachlin wentback to speak with the girls and Nelson followed a minute or two later.Nelson orone of the girls suggested a meeting where the girls could learn what the ClerksAssociation was about.Nelson told the girls he was not supposed to know anythingabout it, that it was strictly supposed to be between the girls themselves.LaterMacLachlin notified Carrie that the girls at Nelson's wanted a meeting and thatCarrie should take over from that point.According to Patterson, the labor relations committee, at a meeting held a weekor 10 days before May 21, 1954, met and adopted a policy which it asked Dubergto formalize so that it could send a statement of it to the members of the Owners'Section.As a result, Duberg sent the following memorandum to Patterson, whohad it reproduced and distributed to members:OWNERS SECTION MEMBER: THIS IS A COPY OF A MEMORANDUMMEMORANDUMTo: H. R. Patterson.From:JamesS.Duberg, Esq.STATING OUR CURRENT POLICY.BOB PATTERSONMay 21,1954.SUBJECT: Pharmaceutical Clerks Association of Santa Clara County andStatement of Policy.1.Demandshave been forwarded to this office which have beenmade uponMessrs. Longinotti and McConville by the Pharmaceutical Clerks Associationof Santa Clara County, concerning collective bargaining agreements.2.We know very little about this organization as per its own statement thatit is a "recently" organized group.3. It would appear appropriate and to our protection that we invite represent-atives of this organization to appear before our committee and bring whateverproof of representation they have of the employees in the two stores involved.If they have counsel it might be well that such counsel be present.4.We can not afford to endanger our position by being accused of foistingany illegal combination on the courts or our employees.Thisorganization,therefore, should be closely scrutinized for the protection of McConville andLonginotti.By this we mean in no way to cast any reflections nor make anyimproper inferences concerning the said Clerks Association, employees or storeowners.We are aware that many of the employees are quite anxious to avoidbeing forcedintothe Retail Clerks Union, Local 428, and that many drugstore owners believe that, morally, said employees should not be forced intosomethingwhich they do not of theirown volition desire.5.For the foregoing reasons, as attorney for Messrs. Longinotti and McCon-ville,we mustinsistthat this organization be scrutinized very closely for any"QuotationIs from MacLachlin's stipulated testimony. SANTA CLARA COUNTY -PHARMACEUTICAL ASSOCIATION279legal or technical defects.Our caution and hesitation concerningtheGuildwill be recalledin this connection.We must be, then, equally, ifnot morediligent in ascertaining the true facts in this matter.6.Our off hand opinion is that this movement of the employees involved ismotivated by a desire of the employees to stay out of the Retail Clerks Local428.This may or may not be commendable on their part, however, we, legally,are only protected against interference with our business if such interferencearises out of a dispute between two bona fide labor organizations;so that ouronly interest in this is the question of whether or not this Clerks Associationmeets the test.7.Pleasemake it clear to all owners as well as to any labor organizationinvolved that the Owners Section does not and will not deal with any unionupon an association wide "package"deal.Each individual owner represents adifferent case and must be dealt with in the light of his peculiar circumstances.This does not mean that the Owners Section cannot recommend a form ofagreement which has been negotiated with a labor organization or that weare not ready to act on behalf of any and all owners, but such action we repeatmust be on an individual basis.8.Some of our members have been accused of being "anti-union."What ismeant by "anti-union" we do not know for certain.But one thing that we arenot "anti" is the right or privilege of our employees to deal collectively with usconcerning hours, wages and other working conditions through representativesof their owns selection.This is a statement of our policy.This is not to say thatwe approve of all labor organizations and all aims of labor organizations; northat we will not resist to our utmost, persons, organizations and beliefs which wedo not feel are consistent with personal liberty and the basic rights of freedomsuch as the right to acquire,own and retain private property.Wages are propertythe same as "blue chip" stocks, Ford cars, and the right to conduct in a lawfulmanner, a legitimate business.9. It is recommended that this be disseminated to all interested persons.On May 24, 1954 (the date suggested in the Clerks Association letter of May 18),the Owners'Section met(for the second time since its organizational meeting in April1953) and received the officers and members of the negotiating committee of theClerks Association and Roessler.Bissonnette had been notified during that day byanother clerk that he should be at a meeting that night.Until he arrived, he supposeditwas to be a meeting of his committee. After the officers and committeemen of theClerks Association had been introduced to the Owners' Section, Roessler and Dubergdid the talking.Duberg asked and Roessler answered questions concerning the organi-zation of the Clerks Association, the purpose of which was to ascertain whether theClerks Association had been properly organized.After completing his interrogation,Duberg dismissed the representatives of the Clerks Association and the Owners' Sec-tion continued in session.There is no evidence that any questions were asked con-cerning the matter mentioned in paragraph 3 of Duberg'smemorandum-proof ofrepresentation.The only concern seems to have been that stated in paragraph 6-whether the Clerks Association.could be used as a basis for jurisdictional dispute.John Kent (proprietor of Kent's Pharmacy and a member of the labor relations execu-tive committee) who was being threatened by the Union with picketing, who had beenasked to appear before the Central Labor Council, and who had one clerk who was amember of the Union, at this meeting asked Duberg if there was any chance that hecould get the pickets removed on grounds of jurisdictional dispute.Duberg repliedthat he did not think there was.He said that whether or not the Clerks Associationwas a legal organization and whether Kent had a jurisdictional dispute was a matter tobe determined by the court.Between May 24 and 28, 1954, a number of druggists were invited to appear beforethe Central Labor Council.Among these were Charles Longinotti of Morehead-Fleming Drug Co., Anthony Campagna of Moderne Drugs, John Kent of Kent'sPharmacy,Frank Carcello of San Jose Drugs, and Sal Gattucio of Sir Francis DrakePharmacy.Moderne and Morehead-Fleming were picketed by the Union beginning about May28 or 29 and Sir Francis Drake was picketed beginning June 9. Carcello was beforethe Central Labor Council on May 28 to show cause why he should not be picketedon May 29.Meanwhile,on May 28, Duberg telephoned Roessler and told him that Campagnawas contemplating litigation.He asked Roessler to prepare an affidavit and have Millssign it.Roessler did not testify to details requested in the affidavit,but I infer fromother evidence that it was to cover the organization of the Clerks Association and,perhaps, the number of members. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the afternoon of the same day, May 28,Mills went to the Morehead-Flemingpharmacy and told Fleshman that she was going to the San Jose Drug Co.Millspresumably told Fleshman that the clerks there had previously said they would jointhe Clerks Association and now had changed their minds and might join the Union.Fleshman asked Longinotti if she could leave to go with Mills.He consented.Millsand Fleshman went to the San Jose Drug Co., where Mills spoke with the proprietor,Frank Carcello.Carcello had been a member of the labor relations committee of theOwners' Section up to the' May 5, 1954, meeting. She asked if she might speak to oneof his clerks.Two were on duty at thetime.Carcello suggested they go to his office.Mills told Carcello they had come because his clerks had intended to join the ClerksAssociation and then had changed their minds.Carcello told his clerk, Long, to cometo his office upstairs.There he introduced Long to Mills and Fleshman.Mills toldLong that they were concerned, that they wanted Long as a member but did not wanther to join if she did not desire to.Carcello told Long he expected to be picketedthe next day and that if his clerks would join the Clerks Association, he would not bepicketed; but that if they did not join the Clerks Association the Union would notpermit them to cross the picket line 45 and he'd have to see to it that he had otheremployees there who were able to work.According to Long's stipulated testimony,Carcello told her if she did not join the Clerks Association, he could find an excusefor firing her.Carcello told Long of the vacation and holiday provisions of the ClerksAssociation contract and said that the dues were not so high as the Union's. Fleshmansaid that it would cost Long $50 to join the Union and that if she "went Union" shewould probably be blackballed from every nonunion drugstore in San Jose.Accord-ing to Long's account, Mills stated that Long had better sign with the Clerks Associa-tion right away, that Mills had understood from a prior conversation with CleoClemons, another clerk at this store, that all the clerks there wanted to join the ClerksAssociation and that, accordingly their names had been placed in an affidavit sayingthat they were members of the Clerks Association, and that the affidavit had beenforwarded to Duberg, the lawyer for the Owners' Section 46According to Roessler'sstipulated testimony, he did not deliver the requested affidavit to Duberg until June 1,after the "long week-end." (May 30 fell on Sunday, so May 31 was a holiday.) Longsaid she did not know much about the Clerks Association.Mills told her there wasto be a meeting of the board of directors at her house that evening and invited Longto come and discuss whether she would like to join. Following the conversation withLong, Clemons, the other clerk, came to the office and Mills and Carcello told hersubstantially the same thing.Clemons said she was undecided. That night at dinner,Clemons, Long, and a third clerk, named Ann Ruddell, decided to join the Clerks Asso-ciation.Later that same night, Carcello went to Mills' home and told her that hisclerks had decided to join and were anxious that she get the money for the dues beforethe next day, so he brought it himself.Carcello himself paid the cost of the initiation'fees and dues, in what form-check or cash-does not appear, but Mills testified thatshe did not know that Carcello had himself paid for the dues and initiation fees untillater, as will be explained hereinafter.Carcello and George Barton operated the Crescent Pharmacy in partnership.Onan unfixed date in May 1954, Aurora Navarro, a clerk at the Crescent Pharmacy,while on her day off, received a telephone call from Marcia Salazar, another clerkat the same pharmacy, to come to the store at once, as Barton wished to see her.Barton, himself, was unable to speak at this time because of an operation on histhroat.Navarro went to the store and there, in Barton's presence, Salazar toldNavarro that the Union "wanted to get in," that the girls (clerks) had made an as-sociation to protect themselves, that the Union's initiation fee was $50 and the As-sociation's was $5, and that Barton thought it was better if they all joined the ClerksAssociation.Navarro said it was all right with her. Salazar told Navarro to bringher $5 in that day or the next, that the Union had already begun to picket someof the other stores and Barton did not want them to picket his store, so the clerksshould sign up with the Clerks Association as soon as possible.About 2 weeks later,Barton telephoned Navarro on her day off and asked her to work from 7 to 10 p. m.so his other two clerks could go to a meeting of the Clerks Association.Navarrodid as requested.45As this result would appear to follow only if they Joined the Union, I deduce thatsuch was Carcello's meaning"If Mills believed this to be true it could explain the urgency of the visit to San loseDrug Co. and Fleshman's getting excused from work. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION2816.Thesecond injunction suit and, subsequent events°On June 1, Roessler received from Duberg notes of.what Duberg wanted in theaffidavit he had requested on May 28.Roessler delivered it the same day.On-June 2, Duberg, on behalf of Campagna, filed suit in a State court against the Union-for an injunction against picketing, the grounds being a jurisdictional dispute.The-trial commenced on June 4 and ran until June 16.As a result of this suit, a pre-liminary injunction was issued against the Union on June 17 47Although the pay-ment by the Owners' Section of $1,000 to Campagna in early August 1954, followingthe levying of a special assessment, was testified by Kuhn and Schuh to be compensa-tion for losses suffered as a result of picketing, the round figure, the failure to ascertainthe amount of Campagna's loss, the fact that no other picketed druggist received sucha payment, and all the evidence lead me to the conclusion that the payment to Cam-'pagna was more in the nature of an award for being a successful litigant.Kuhntestified, "... inasmuch as there was the possibility that many of us had benefited by-Mr. Campagna's loss, we felt ... that we should do something to compensate him-for it."As this was the largest disbursement made in the latter part of 1954, I con-clude that the raising of funds to pay Campagna was the prime reason for theemergency assessment levied by the Owners' Section in the latter part of July 1954.During the Campagna trial, evidence was given which tended to prove that fourof Nelson's clerks, employed at his Los Altos Pharmacy, had joined the Clerks As-,sociation at the instance of their employer. It also came out in Long's testimonyat the Campagna trial that Carcello had paid the dues and initiation fees for hisclerks at the San Jose Drug Co. On June 14, the Clerks Association wrote each ofthe four Los Altos Pharmacy clerks (Nelson's clerks) a letter enclosing a check forreturn of his dues and initiation fee.The letter suggested that they return the checkif their becoming members was their own decision uninfluenced by what theirEmployer may have said.None returned the check.The Clerks Association alsoreturned to Carcello the dues and initiation fees that he had paid for his threeclerks,48 and it wrote to each of these clerks a letter similar to that written to Nelson'sclerks, except that it requested them to send their own checks if they wished to belongto the Association.49On June 22, '1954, Mills addressed a letter to Patterson as secretary of the laborrelations committee suggesting a negotiating meeting between that committee andthe negotiating committee of the Clerks Association. "Our records indicate that wehave members in twenty-four drug stores and pharmacies located in Santa ClaraCounty," wrote Mills. "We are aware of the fact that your committee cannot ne-gotiate on a package basis but must solicit the approval of each individual owner."Patterson wrote Mills on June 27 'acknowledging receipt of her letter and statingthat he had forwarded it to "our" attorney.On June 29, 1954, Patterson sent a letter to members of the Owners' Section an-nouncing the appointment of Charles Mallory (whom he described as experiencedin the public relations and advertising field) as secretary' for the labor relations com-mittee to take effect on July 1. In the same letter, Patterson wrote: "The Committeeis presently in negotiation with the Pharmaceutical Clerks Association concerning itsproposed collective bargaining agreement.We would like to urge younot to sign anycontract with any labor organizationuntil such negotiations are completed and ourrecommendations are made known.Negotiations with Local 428 [the Union] arepresently suspended."The last sentence of Patterson's letter may have been intended to refer to effortsby the Union to negotiate with the Owners' Section in regard to McConville's M&Mpharmacy.Sometime after May 11 McConville had referred the Union to Dubergfor negotiations.Duberg had written to the Union on May 17, referring to the sub-jectmatter as, "Re: Retail Clerks vs. McConville," and had enclosed a copy of hisproposed contract.As there is no copy of the Union's proposed contract in evi-dence, a comparison is impossible.However, the terms tendered by Duberg, onbehalf of McConville, were in general less favorable to the Union than the con-tract terms agreed to with the Clerks Association were to the latter organization.Instead of the flat $1.25 per hour wage rate agreed to with the Clerks Association47 In January 1955 the suit was dismissed on the ground that the court lackedjurisdiction.48There is no evidence that the Clerks Association verified Long's testimony by askingCarcello if in fact he had paid the dues.49Long was discharged on July 12, 1954, presumably without having rejoined ; Clemonsdid not join the Clerks Association again until November 9, 1954.The evidence does notdisclose what Ruddell did. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor all clerks, the terms tendered the Union.provided for a beginner's rate of $1per hour with $1.25 after 6 months' employment.50No provision was offered theUnion for sick leave.However, double-time pay was offered for the seventh dayof work in any week, as well as time and a half for other overtime work, whereasno double-time pay was provided for in the Clerks Association contract.As a resultof Duberg's letter, a meeting took place on May 25, attended by Lazzaro and Mc-Loughlin for the Union, and by Duberg, Longinotti,51 and McConville. Pattersonalsomay have been present.However, the meeting produced no agreement.But this was not the only effort the Union made to negotiate. It had asked HarryRoss, proprietor of Ross Hyde Park Pharmacy (a member of the Owners' Section),to sign its contract.Ross referred the matter to Duberg.On June 30, Duberg wrotethe Union asking evidence of its authority to represent Ross' employees.Two ofRoss' clerks, Ruby Berg and Mary Hargrave, had been former members of theUnion, and at a meeting of the Union held on June 7, 1954, they had signed ap-plications for membership in the Union.On about July 2, 1954, the Clerks Associa-tion held a meeting, notices of which it had sent out.One such notice came toRoss' store.At about 5 p. m. that afternoon, while Hargrave was out to dinner,Ross told Berg that there had been a notice of the Clerks Association meeting forthat evening at the DeAnza Hotel, that he did not know how Berg felt but that Har-grave was going to the meeting and if Berg would like, he would like her to go, too.As this was Hargrave's night to work, Ross excused her so that she might attend themeeting.Afterwards Hargrave discussed the Clerks Asosciation "lightly" with Ross.On July 16, Hargrave joined the Clerks Association.On July 22, the Union senta letter to Duberg enclosing photostatic copies of the application cards of Hargraveand Berg. In this letter,it informed Duberg that it still retained strike sanction andsaid that if Ross did not sign the Union's contract by July 28, it would assume thata labor dispute existed.Duberg replied on July 26 acknowledging receipt of theapplication cards as evidence of the Union's interest, but stated that the ClerksAssociation had claimed to represent the same employees and that its claim would beinvestigated.On August 9, Duberg wrote the Union as follows:Pursuant to our letter of July 26th we must advise you that the Clerks Associ-ation claims to represent the employees involved in this store by virtue of mem-bership in said Clerks Association of one of the employees involved; such saidmembership and application therefor is dated July 12, 1954.52 It would appeartome that there is some question as to who should represent these employeesfor the purpose of collective bargaining.On the face of the matter, shouldMr. Ross sign your proposed contract,present employees would be required tojoin Local 428; should Mr. Ross execute the Clerks Association proposed con-tract, only future employees would be required to join the Clerks Association.Unless you are in a position to suggest some solution to this problem it wouldappear that it would beto Mr. Ross' advantage to sign a contract with the ClerksAssociation rather than with Local 428. In any event, the proposed contract ofthe Clerks Association contains provisions more acceptable to Mr. Ross thandoes your proposed contract.Once more let me inquire as to whether or not it would serve any useful pur-pose to attempt to arrive at such a proposed agreement as this office could recom-mend to Mr. Ross as a collective bargaining contract. If you had any idea thatthat could be done,it is possible that some arrangement could be entered intoto the satisfaction of all parties involved, namely, Mr. Ross, yourself and theClerks Association.We will appreciate your advice in this matter.No further negotiations are mentioned in the record.Ross eventually(December29, 1954), signed a contract with the Clerks Association, knowing at the time that1of his 2 clerks was a member of the Union and that the other was a member ofthe Clerks Association.so The Clerks Association did not bargain for incidental employees not engaged in waitingupon the public, taking orders, or making sales, for whom the McConville terms proposed75 cents an hour.51The reason for Longinotti's presence is not made certain by the record, but pre-sumably the Union was seeking to have him sign its form contract alsoe2Hargravemay havemade an oral or other commitment to join as early as July 12,but her card was dated July 16. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION283During July 1954, Mallory, the new secretary of the labor relations committeesent anundated,53 mimeographed letter to members of the Owners' Section.In ithe announced that "we have recently been appointed as your executive secretaryand public relations counsel," and among other things gave the office hours of hisagency, suggested members drop in to visit him, welcomedsuggestions or criticisms,suggested the submission of ideas for newspaper or radio publicity, offered to actas a buffer between members and advertising salesmen, and concluded with thefollowing two paragraphs:Another of our functions will be the establishment of an employment bureaufor all members.We have prepared an application form, which I am certainwill be acceptable to all of you, and will cover all pertinent information desiredby any prospective employer.To insure the proper functioning of this bureau, may we urge each of youto refer all applicants for employment (unless you may actually want to utilizethe individual at the particular time he is applying) to this office.We will thusbe able to form a master list of job applicants and will be able to make thislist available to each and every one of you whenever the need arises, simplyby a telephone call by you to this office.The application form prepared for such use by Mallory (the contents of which hediscussed in advance with one or more members of the labor relations committee)was headed "Santa Clara County Pharmaceutical Association." In it there was aline for"unionaffiliation if any."Up to the time of the hearing, about 10 or 15applicants had used the form.On July 11, 1954, the Owners' Section sponsored and paid for a radio broadcast(replying to one by the Union on June 27) dealing with the subjects of the Campagnacase litigation and the dispute between the Union and the Clerks Association. Par-ticipants in the broadcast on July 11 were Patterson (at this time having no positionwith the Owners' Section or its labor relations committee but being executive secre-tary of the advisory board of the Respondent Association), Schuh (president ofthe Respondent Association and chairman of the labor relations executive committeeof the Owners' Section), Mills (president of the Clerks Association), Duberg (at-torney for the Owners' Section), and Roessler (attorney for the Clerks Association).Mills and Roessler had been invited by the Owners' Section to participate.Thescript for the broadcast was prepared by Duberg after consultation with the par-ticipants and was submitted to such participants for their approval.At about 9 p. m., on a night in July 1954 (suggested by counsel to be July 16, butnot accurately fixed by the evidence) the labor relations committee met with repre-sentatives of the Clerks Association concerning terms of a contract.Present forthe Clerks Association were Roessler, Mills (president), and Schnerr (secretary).Apparently no member of the negotiating committee was present.Present for theOwners' Section were Duberg, Donald and Stewart McCormack (Donald held noposition at this time; Stewart was on the labor relation executive committee), Schuh(chairman of the committee'), and Kuhn (treasurer of the Owners' Section).Themeeting was estimated by Mallory to have lasted about 13/.r hours.Then the matterwas put in the hands of Duberg and Roessler to reduce a proposed agreement towriting subject to approval of the committees representing the Owners' Section andthe Clerks Association.(While this meeting was going on, representatives of thePharmacists Guild were waiting to meet with the labor relations committee con-cerning group . insurance.)Comparison of Roessler'soriginalproposed draft andthe final recommended agreement discloses the following changes- The final draftcontained a definition of "pharmaceutical clerks" which was not in the original; thefinal draft contained a section providing for a checkoff of dues which was not in theoriginal; excess verbiage of one section on vacations, copied in the original draftverbatim from the Guild contract, was deleted in the final draft, but the meaning wasnot changed; a section on maintenance of an employee list by the Clerks Association,also copied verbatim from the Guild's contract, was deleted from the final draft;apparently as unnecessary in view of the list maintained by Mallory's office; althoughthe language had been copied verbatim from the Guild's contract, a change in word-ing was made in the grievance clause with respect to submission to arbitration ratherthan to a State court; the final draft eliminated a provision for 1 week's sick leaveafter 6 months'employment but lefta provisionfor 2 weeks' sick leave after 1 year'semployment;and the final draft also added a provision for proofof illness at thew Mallory, uncertain of the date, refused to fix it closer than "July or August."Fromthe language of the letter.and allotherrelevantevidence, I infer that the letterwas sentIn the first half of July 1954., 284DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer's option and a definition of "two weeks" as ten 8-hour working days; and,finally, a provision was added in the final draft for reopening the sick-leave clause atthe option of either party for negotiations with respect to a health and accidentinsurance program.With the exception of the elimination of the provision for 1week's sick leave after 6 months' employment, the Clerks Association appears to havelost nothing as a result of the negotiations and appears to have gained to some extent.The agreement contained a provision for a modified union shop, new employees beingrequired to join within 30 days andexistingmembers being required to maintain theirmembership.When the two attorneys had returned the final draft and it was approved, Mallory'soffice had it mimeographed at the expense of the Owners' Section.On September22, 1954, copies were mailed to members of the Owners' Section with a letter overthe signatureof Schuh, as chairman of the labor relations committee, recommendingthe agreement and recommending "that you not execute the agreement until afterit has been ascertained that the majority of your clerks are members of the Associa-tion."No suggestion was made as to how this was to be ascertained.During September and October 1954, 19 of the approximately 110 claimed mem-bers of the Owners' Section 54 individually signed the recommended contract withthe Clerks Association.A 20th (Ross)signedin December.About 38 of the 110membershire no clerks regularly.One of the foregoing19 signersexecuted a sup-plemental agreementon December 6, 1954.7.Prohibition of solicitationIn its organizational efforts, the Union engaged in the distribution of leaflets toemployees employed in the drugstores in the area in which members of the Owners'Section did business.Except in one instance, the Union's agent was not shown tohave been interfered with.The one instance occurred on May 3, 1954, when Lazzarowent to Park Avenue Pharmacy, in which Donald McCormack, a member of thelabor relations committee, was a partner with his brother.After giving notices ofa union meeting to two of the clerks, Lazzaro, intending to give a third clerk aleaflet also, stood in a line of people who were paying water bills to this clerk.McCormack came to Lazzaro and asked what he was doing. Lazzaro said he waspassing out notices of a union meeting.McCormack told Lazzaro that he couldnot do this on his (McCormack's) time, that Lazzaro would have to do it outsidethe store.Lazzaro claimed that he had a right to come in.McCormack protestedthat the clerks were busy and that Lazzaro should not do it on working time. Lazzarosaid he was going to do it anyway.McCormack ordered him to leave the premisesand Lazzaro refused to go.As the altercation continued, Lazzaro finished passingout leaflets and left.About a week later, Lazzaro encountered McCormack againwhen he went to the Lincoln Avenue Pharmacy, another pharmacy in which DonaldMcCormack was a partner with his brother.At this time Donald McCormack hadbeen replaced by his brother, Stewart, on the labor relations committee but had notceased to be active in committee interests.Lazzaro handed Donald McCormacka copy of the Union's contract form and asked him to read and sign it.McCormacktook the paper in his hand and threw it, according to Lazzaro's testimony, in his face,but according to McCormack's testimony, on the floor.Evidence that McCormackpermitted the Clerks Association to solicit within the store was given by Fleshman,who testified that on about May 12 she visited the Park Avenue Pharmacy andasked one of the McCormacks for permission to speak to the clerks. She was notasked, as was Lazzaro, the nature of her business with the clerks.Although it wasnot affirmatively shown that either of the McCormacks knew the nature of Fleshman'sbusiness, I am not convinced that they did not have reason to know. If McCormackwas alert enough to question Lazzaro, I am satisfied that he would have questionedFleshman, who, without apparently knowing any of his clerks by name at that time,asked to speak to "the clerks," signifying all of them. If she were just a friend of oneof them, she would have known her name and would not have asked to speak toall.From all the evidence, I conclude and find that McCormack did demonstratedisparate treatment of the two labor organizations by his conduct in permitting theClerks Association to solicit members in his store while denying such privilege to theUnion.64 At least two of this number had ceased to participate in the Owners' Section activitiesafter they had signed contracts with the Union in May 1954.A third withdrew frommembership on November 1, 1954. Others withdrew in January and February 1955.Many of the 110 were delinquent in their dues or special assessment or both. Some ofthe 110 did not join until later. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION285During May 1954 when the Clerks Association was organizing and soliciting mem-bers, the Owners' Section gave no advice to its members concerning their conduct,and the evidence indicates not only permission by members of the Respondents tothe Clerks Association to solicit but also actual cooperation therein.However, later(and, significantly, almost coincidentally with the evidence adduced at the Campagnatrial tending to show employer influence on employees) the labor relations com-mittee of the Owners' Section on June 14, 1954, published and distributed a pamphletentitled "Owners Primer of Conduct with Respect to Labor Organizations."Thebrochure enjoined Employers not to discuss labor organizations with employees. Itadvised Employers not to "allow your store to be used as a convenient place forlabor organizers to solicit your employees," and to "tell any person coming to solicitmembership in any labor organization-politely-that they may not do it in yourstore during business hours," and "if they have any literature to leave, tell themto leave it with you ... and you will make it available to your employees." It sug-gested not cooperating with any labor organizer, for by granting no favor to onethere could be no criticism for denying the same favors to another. It advisedagainst expressing opinions to employees without using a written statement pre-pared by counsel. It gave instructions on "what to do if approached by a labororganizer."These instructions read:(a) IF THEY WANT TO TALK TO YOUR EMPLOYEES, TELL THEM"NO," they will have to contact employees on their own time.(b) IF THEY WANT YOU TO SIGN A CONTRACT or to talk about acontract, ask for the proposed document...ask if your employees are mem-bers of the particular organization involved...write down name of personpresenting contract and date presented.TELL THIS PERSON YOU WILLREFER THIS MATTER TO YOUR REPRESENTATIVES WHO WILL CON-TACT THE LABOR ORGANIZATION WITHIN THREE DAYS.THAT IS ALL-DO NOT HAVE ANY FURTHER OR OTHER CON-VERSATION WITH THIS PERSON.(c)Mail such documents to: 86 So. Cragmont, San Jose,55 immediatelywith your name, business address, and telephone number.You will be advised asto your rights in this matter immediately.(d)COMMUNICATE WITH NO ONE EXCEPT THIS COMMITTEEOR ITS COUNSEL. THIS IS IMPORTANT.The brochure then continued with a statement that "your employees have the rightto self-organization" and with a request to "keep your hands off and your noses outof their business."Accompanying this brochure was a mimeographed copy of anapproved notice or statement to employees.The statement does not exceed thebounds of free speech. In it employees are told that "I have been asked to sign acontract with the (Local 428) (Clerks Association)" and, after a sentence statingthat "I know that many of you are interested in what my feelings in this matter are,"tells employees that they are free to join any labor organization, but comments thatin the past "it has been my experience that Local 428 of the A. F. of L. has beenentirely unreasonable in its demands in that it has insisted that I (or some of thedruggists) sign a contract with it forcing you into their unionregardlessof yourfeelings in the matter." It states that "I will deal with whatever labor organizationyou choose to represent you," and, "this does not mean that I will sign the first con-tract I am presented with by such organization, but I will try to reach an agreementif possible, with your representatives." It closes with a statement urging employeesto make their decision according to their own best interests.There is no evidence ofemployer participation in the membership drive of Clerks Association after June14. 56The complaint alleges that the Respondents, acting through their members,permitted the Clerks Association to solicit members while denying the same privilegeto the Union.There is no evidence that the Respondents expressly authorized or en-couraged such disparate treatment before June 14, 1954, and in its brochure of thatdate the labor relations committee advised against it.Except in the case of Mc-Cormack, the evidence goes only to show assistance to the Clerks Association insolicitingmembers, but does not show denial of the privilege of solicitation to theUnion. In the absence of evidence that unequal treatment with respect to solicita-tion was general or customary, and without further evidence that it was designedor encouraged by the Respondents, I find that, although members of the Owners'Section individually were inimical to the Union and may have exhibited their per-65 This appears to be the address used by Patterson.ss The contents of the radio broadcast on July 11 are not in evidence. I assume thatno direct appeal for members in the Clerks Association was made. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDsonal prejudices, the disparate treatment actually shown by individual members isnot proved to be attributable to the Respondents.8.Concluding findings respecting domination and supportThe evidence is abundant and convincing that members of the Respondents gaveunlawful assistance in the formation of the Clerks Association.Fleshman wasapparently given all the time she needed during business hours to initiate the move-ment to form the Clerks Association and to solicit members.Other employees like-wise were given time off to solicit or to attend meetings of the Clerks Association aspreviously related.Direct evidence of active assistance is supplied in the conduct ofsuch Employers as Knight, Carcello, Nelson, Barton, and Ross, all members of theOwners' Section and some of them either current or past members of the labor re-lations committee. If the responsibility of the Respondents depended upon this evi-dence of assistance alone, some doubt might be entertained concerning the Re-spondents' responsibility for the acts of individual Employers; but there is ampleevidence to connect the Respondents with the acts of individuals.Much, if notmost of it, is circumstantial and evidence of occurrences considered in isolationmight not easily be connected with the Respondents.But the congeries of circum-stances fall into a pattern which could reasonably be designed only by agents of theRespondents.A proper evaluation of all the evidence cannot be made without a consideration ofthe attitude of the members of the Respondents toward the Union. It is not a matterhere to be decided whether or not the Employers reacted with justifiable indignationtoward the approach used by the Union in its efforts to organize the druggists ofSanta Clara County.For the protection of the rights of employees Congress has,by the Act, proscribed certain conduct by employers. Such rights may not be vio-lated even by one reacting with a feeling of natural indignation.Moral justificationisnot of itself a legal justification. It is abundantly clear that the Owners' Sectionwas set up and sponsored by the Respondent Association specifically to presenta united front of opposition to the Union and its threat of picketing.The advisorycommittee of the Respondent Association, as revealed in the April 1953 secretary'sreport, recognized the fact that the owners, even en masse, could not act so effectivelyas they could "under the sanction of a constitution of a recognized association."Hence, the owners, as a section, were permitted to function under the aegis of theRespondent Association.Once organized, the owners took immediate steps to discover some way, otherthan by signing the contract proffered by the Union, to avoid being picketedTheyinvited a lawyer versed in labor matters to speak to them and tell them what thelaw was.From whatever source the owners received their information, they appearto have been aware of the recently upheld State jurisdictional strike law and thepossibilities of using it for their purposes.We begin to hear talk among membersthat the employed pharmacists, also members of the Respondent Association, mightorganize and that their organization could be used by the owners to create a jurisdic-tional dispute with the Union.The Pharmacists Guild blossomed, and within amatter of days it had its constitution and proposed contract.The primary concernof the Owners' Section appears not to have been with the question of whether theGuild represented a majority of the employees of any given owner nor with thequestion of what contract terms should be approved. Its concern was not with thequestion merely of whether the Guild was a labor organization, a fact which mighthave been inferred from the fact that the Guild sought to bargain with Employersconcerning wages, hours, and working conditions.Rather its concern was with thequestion of whether or not the Guild was "a bona fide labor organization," a pre-requisite to invocation of the California jurisdictional strike law.The only evidentdeterrent to the Guild's organization as a "bona fide" union would be employerinfluence.To tell the labor relations committee whether or not the Guild was abona fide labor organization, that committee called its attorney, Duberg, from LosAngeles.Duberg was asked whether or not an owner would be able to enjoinpicketing by the Union if he had a contract with the Guild.Obviously, the answerto this question depended upon what could be proved if the legality of the Guild wereattacked in a court case.Hence, Duberg logically replied that he could not answerthe question until it was decided in court-that is, in a case brought for an injunctionunder the jurisdictional strike law.The first opportunity to make a test case arose with the picketing by the Unionof the LaRosa Pharmacy in April 1954.The outcome of the suit that was com-menced, however, was inconclusive, for the Union eliminated any basis for an injunc-tion (on the ground of jurisdictional dispute) by disclaiming representation of SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION287pharmacists.Thismeant that the Union, claiming to represent only clerks and'miscellaneous employees, could continue to picket LaRosa's pharmacy or any otherwithout running into a jurisdictional dispute with another labor organization becauseno other union was claiming to represent the same employees.Thus the Guild couldno longer be used to solve the problems of the Owners' Section.Hard on the heelsof the abortive LaRosa suit a meeting of the Respondents' agents took place.Thismeeting was not limited to the newly elected labor relations committee, which inci-dentally had been given executive powers at the May 5 meeting of the Owners'Section.Itwas also attended by members of the preceding year's committee.To-gether,members of the two committees formulated a plan of action the details ofwhich were not reduced to writing and were not revealed by the testimony.Yetsucceeding events remove doubt that the plan of action dealt with the major concernof the Owners' Section-a way to enjoin picketing.Hastily, after this joint meeting of the members of the old and new labor relationscommittee, an association of clerks sprang into being.Until after this meeting noclerks appeared to have been so concerned over the activities of the Union as tohave openly or concertedly considered formation of an association a necessity, butwithin a day or two after the joint meeting of the old and new labor relations com-mittees Fleshman, the clerk of Charles Longinotti (significantly not a member of 'either committee, but nevertheless a consultant of Patterson, the committees secre-tary), during working hours promoted interest in organizing an association bytalking to the clerks of Anthony Campagna, also significantly not a member ofeither committee, although a member of the Owners' Section.A nucleus of fourclerks thus was aligned as a starting point.A meeting was arranged under circum-stances concerning which Fleshman was quite vague. She was unable to explainhow she happened to call the M&M pharmacy in Sunnyvale to invite McConville'sclerk to the meeting.She could not remember who gave her the name of theM&M pharmacy, and she did not know if she had ever heard of it before. Yet it is,a fact that the Union began picketing the M&M pharmacy on May 12, the dayFleshman telephoned.Although Fleshman was able to name only I clerk whomshe had notified of the meeting and vaguely identified 5 drugstores she claimed tohave visited to notify unidentified clerks, the meeting was attended by 12 clerksemployed by 8 proprietors, 5 being members of the old or new labor relations com-mittee.Two of the clerks present were employed by Tibbetts, who, although not acommittee member, was the member of the Owners' Section who also employedFrank Bucher.Bucher, an active member of the Pharmacists Guild and an officerof the Respondent Association, had caused Roessler, the attorney, to be alerted tothe expected formation of the association of clerks about a day before Fleshman hadRoessler's name or started organizing.More than mere coincidence was involvedin such events which took place so rapidly after the "plan of action" was formulatedby the joint labor relations committee. It is a reasonable inference that Fleshman'sorganizational contacts were being directed and assisted by someone who knew whichproprietors might have reason to give cooperation.Only someone in close contactwith the affairs of the Owners' Section would be likely to give her the name of theM&M pharmacy to call.The probability that she pulled the name out of a telephonelist like a rabbit out of a hat is too remote to be given weight.Likewise, the at-tendance at the May 13 meeting of clerks of whom at least half were employed bymembers of the old or new labor relations committee and the rest of whom wereemployed by supporting members of the Owners' Section appears to be more thanwould be expected on bare chance.At the meeting of May 13, the clerks present decided to organize and to employRoessler as their attorney, although there is no evidence that they discussed his feewith him in advance and although they had prospects of raising only $65 in initiationfees and $13 in monthly dues amongst them. The primary interest of the clerksat this meeting was not that normally displayed by employees who decide to organize.Itwas not to improve their working conditions.The stated purpose, like that ofthe Guild, was to block the Union. To do this, it was necessary to make a claimto represent employees of the various members of the Owners' Section for the pur-poses of collective bargaining.This was to be done by tendering a proposed con-tract.If the clerks had genuinely been interested in collective bargaining, theywould at least have waited until they had adopted a constitution and appointed ap-propriate committees before deciding upon the terms they desired in a contract.But speed was so essential that drafting of the contract apparently could not bepostponed and Roessler was commissioned then and there to draft one.They diddiscuss some of the terms at this meeting although they were not then organized.They were practicaly all making more than the $1.25 per hour they decided toput in their contract.One of the clerks was fearful of her Employer's reaction to 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDa contract, but if the rate decided upon was less than they were already receiving itwould not appear to be objectionable to their Employers.There was no evidenceto establish whether or not the terms of the proposed contract would have requireda change of any existing working conditions. But in any event, no owner would haveto accept the contract if it actually required concessions on his part, and he wouldstill be able (for a time at least) to use the Clerks Association for the purpose of aninjunction against picketing by the mere fact that the Clerks Association claimed,in confect with the Union, to represent his employees.That the Clerks Associationwas merely going through a ritual of formation for the sake of appearances andthat the contract was but a formality in such ritual is evident from the fact that thecontract was drafted (largely copied from that of the Guild) before the Clerks As-sociation existed as an organization and before it actually had members, from thefact that the letter of presentation of the contract to the owners was already draftedand awaiting a signature before the intended signer was appointed to office or evenwas known, from the fact that no reference is made in the minutes to a vote of ap-proval of the contract before it was given to clerks to be presented to their Em-ployers,57 from the fact that no effort was made to determine the identity even ofthose who wanted to become charter members before voting on the constitution,and approving the contract, from the fact that the constitution was copied almostverbatim from that of the Pharmacists Guild, from the fact that the negotiatingcommittee was composed of figureheads who never had an opportunity to performtheir functions, and from many other circumstances.Of course members of thenegotiating committee were paraded before the Owners' Section when the latterwas ascertaining whether or not the Clerks Association was a "bona fide labor organi-zation," but it was not present at the actual negotiating conference.The ClerksAssociation gave copies of the proposed contract to the clerks who attended theMay 18 meeting and had them deliver the copies to their Employers with the letterwhich stated that "you may be expected to be contacted by one of the membersof the association's employer-employee relations committee (the name of the ne-gotiating committee) on or about May 24th...."Duberg in his memorandum of May 21, 1954, mentioned Longinotti and Mc-Conville as having received demands from the Clerks Association, stated the ap-propriateness of inviting representatives of that organization to appear before thelabor relations committee of the Owners' Section and "bring whatever proof ofrepresentation they have of the employees in the two stores involved."May 21,1954, fell on a Friday.On Monday, May 24, representatives of the Clerks Associa-tion appeared before the labor relations committee and Duberg.The speedy ar-rangement of this meeting and its taking place on the very day mentioned in theprepared letter of the Clerks Association suggests that the date of May 24 had beenprearranged.Of the witnesses who testified about this meeting, none said thatthe Clerks Association was asked to present proof of representation of employeesat the two stores involved.Only the details of the process of organization were in-vestigated.Although Duberg's letter of May 21 to members of the Owners' Section had statedthat to guard against "being accused of foisting any illegal combination on thecourts or our employees," he wouldinsist,"as attorney for Messrs. Longinotti andMcConville,.that this organization be scrutinized very closely for any legalor technical defects," so anxious was McConville to make use of the Clerks As-sociation that, without waiting for scrutiny or proof of representation, and beforethe meeting of May 24, he signed the copy of the agreement presented to him bythe Clerks Association and delivered it to Bissonnette.At that very time, Mc-Conville was ostensibly in the process of negotiating with the Union, and the day afterthemeeting of May 24 he attended a conference (along with Longinotti, Patter-son, and Duberg) with representatives of the Union, presumably to attempt tonegotiate.The easy approval of the Clerks Association contract may also be taken into ac-count in evaluating all the facts.The negotiating meeting was held in July 1954,as the first of two meetings scheduled by the labor relations committee for the sameevening.Mills, president, Schnerr, secretary, and Roessler, attorney, representedthe Clerks Association.The negotiating committee of the Clerks Association wasconspicuous by its absence.The Owners' Section was represented by Duberg, at-B+ It is difficult to determine whether or not a vote of approval of the contract wouldhave been legally proper before Identification of members.Under the constitution adopted,no provision was made for charter members. It did make payment of initiation fee and1 month's dues a prerequisite to admission to membership.No more than nine made suchpayments on May 18, and none paid before that date. SANTA CLARA COUNTY PHARMACEUTICALASSOCIATION289torney, Schuh, chairman of the laborrelationscommittee, Kuhn and Stewart Mc-Cormack, members of the committe, and Donald McCormack, chairman of the laborrelations committee until May 5, 1954, but holding no official position thereafter.After a discussion of the terms of the contract, the details were left to the twoattorneys.On July 28, 1954, according to minutes of a specialmeetingcalled byMills 58to discuss "our contract and the counter proposal of employer labor rela-tions" a meetingwas held at which three changes in the contract were approved, ac-cording tothe minutes of themeeting.The first reads:A motion was made and seconded we include in agreement only full timeclerks in P. C. Association, not stock boys and etc.This is according to em-ployers desire.The secondwas a decisionto change the wording of articleIII, sectionI, of the agree-ment apparentlyby inserting a phrase "at the discretion of the employee" at someunidentifiedpoint in the section.The third read:Nextwas discussionof Article X.A motion was made seconded and votedwe change article according to the desire of employers, which were one week-sick leave for six months employment.Two weeks for year ormore em-ployment.The final draft of theagreementcontained a definition of "pharmaceutical clerks"which excluded employees other than clerks, as recited in the first change noted inthe minutes.Also in accordance with "desire of employers" the sick-leave provisionwas changed by eliminating 1 week's leave after 6 months' employment. The otherchange voted on does not appear to have been made. There wasno mention inthe foregoing minutes of the other changes heretofore related as having been madein the final draft, so it must be assumed that the two attorneys devised them; andthe checkoff provision appears to have been a gratuity.On all the evidence, it is difficult to disregard the similarity between the ClerksAssociation and the various so-called "citizens' committees" and "good-governmentleagues"that spring up at general election times through the good offices of a friendof one of the candidates. Such organizations go through certain formalities to makeit appear that they are impartial as between candidates at the outset, but they alwaysreach the conclusion which they are formed to reach and endorse the candidate theywere formed to endorse.Here, the Clerks Association came into being at the pro-pitiousmoment when the members of the Owners' Section needed it. The openlyavowed design was to save the clerks from being forced into membership in theUnion.The haste of organization was ostensibly to deal with a new and imminentdanger to the clerks.However, the pattern was the same in the case of the Pharma-cistsGuild, organized in' 1953, about a year earlier.The Union's drive was goingon in 1953, and the Union then was seeking to organize all employees-not justpharmacists; but the clerks did not then jump into action to save themselves fromthe danger of being forced into the Union. It was not until after May 5, 1954, whenthe Owners' Section learned that the Guild was no longer adequate to serve as abasisfor an injunction suit against picketing that any clerks made a pretense of show-ing alarm.Like the Guild, the clerks formed at the moment propitious to theOwners' Section.The promoting clerks formed the Clerks Association with theaid and cooperation of members of the Owners' Section.That the Owners' Section gave aid and support to the Clerks Association I findto be clearly established.But in cases involving employer-patronized labor organiza-tions, aquestion always arises concerning the extent of the employer's influence.Was the labor organization dominated in its formation so that it should be perma-nently disestablished, or was it merely given assistance not permanently affecting itsviability?That is to say; could the organization be said to be of independent origin,life,and'functional processes despite the advantages conferred on it by employerassistance,or is its origin and life so far due to the dominant influence of the em-ployer that it continues to be a means by which the employer, in effect, bargains with,himself?In the case at hand it may well be that some of the clerks, especially if they werenot among those influenced by their Employers to attend meetings or join the ClerksAssociation, genuinely desired representation by an independent labor organization,but the initial impetus given the Clerks Association by the Employers had carried theorganizational process and the preparation of the contract forward so fast as to leave68Under its constitution, the Clerks Association had regularmeetings onlythree timesa year, in-January, may,and September. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing vital to be accomplished by an independently thinking group.Certainly theopen participation of the various members of the Owners' Section could leave littledoubt in the minds of employees concerning the fact that the Clerks Association wasbeing backed by the Employers. In the words of Jo MacLachlin (who was sent byher employer, Knight, a member of the labor relations committee, to Nelson'spharmacy on business of the Clerks Association during working hours), she toldthe clerks at Nelson's that "she thought the employers were behind this."Nelson,who, like Knight, was a member of the labor relations committee, inferentially ad-mitted the pretense and the Employers' connection by cautioning MacLachlin notto mention that the Employers wanted or knew anything about the Association—whichwas "supposed to be" an employee association the Employers knew nothing about,and by telling his own clerks that it was "strictly supposed to be between the girlsthemselves." - When Carcello virtually told his clerks, in the presence of Mills andFleshman,`that they would have to join the Clerks Association or lose their jobs, Millsand Fleshman made no effort then to disaffirm that.Once an organization bears thestamp of being the employers' tool it cannot easily achieve independence in theminds, of employees.The only evidence introduced which tended to show that theClerks Association had sought to demonstrate a measure of independence was thatof the return of dues paid for about 7 employees-3 of Carcello's and 4 of Nelson's-and evidence that the Clerks Association presented a grievance to the McCormacksconcerning one of their members, whom the McCormacks apparently contended wasnot covered by the contract of the Clerks Association.Littleweight can'be givento the former evidence in view of the fact that, at least so far as Carcello was con-cerned, the Clerks Association had knowledge of the Employer's coercive influenceas early as May 28, 1954, but did nothing about it until after his payment of hisclerks' dues and initiation fees was made public in court proceedings.The otherevidence-presentation of a grievance-does not alone establish freedom fromemployer, control, especially if the grievance is not vigorously prosecuted.Herethere is no evidence that the Clerks Association prosecuted the grievance to the finalstages or even beyond the first stage.If an organization is in existence before the employer's aid and support is given,it is not unusual for the Board to find assistance alone without domination.59Butwhere the employer not only lends assistance but actually gives impetus to theorganization's formation, a finding of domination may well be justified.60The sum of the evidence in this case warrants the conclusion, and I find, thatthe Respondents, by and through officers, committeemen, and members, dominatedand supported the formation of the Clerks Association as well as lent it assistance, inviolation of Section 8 (a) (2) of the Act. In so finding, I have considered all theevidence, but I note, among other things, such recognized indicia of employerdomination as the following: (1) The coincidence between the time of the forma-tion of the Guild 61 and of the Clerks Association and the time the Owners' Sectionfelt the need for a labor organization other than the Union which could create ajurisdictional dispute; (2) the coincidence of the time of formation of the Guild and,Association and the Union's organizational drive; (3) the granting of easy recog-nition to the Clerks Association without strict proof of representation as was requiredof the Union: (4) the hasty organization of the Clerks Association on the pattern ofthe Guild; (5) the disposition of the Owners' Section to frustrate the Union; (6)the recommendation to members not to enter into a contract with any other unionuntil terms of the contract with the Clerks Association were known; (7) the easyapproval of an agreement and the recommendation of adoption although there waspending, at the time, a charge of illegal support and assistance; (8)- the granting ofa modified union shop and a checkoff to an openly assisted organization; (9) theinterference by Respondents' agents by threats or inducement to employees to joinor attend meetings of the Clerks Association; (10) the support given to the ClerksAssociation on the radio broadcast of July 11, 1954, and grants of paid time off formeetings and activities.-In addition to finding that the Respondents have contravened the provisions ofSection 8 (a) (2) of the Act by dominating and interfering with the formation ofthe Clerks Association and contributing,support to it, I find that they have independ-ently interfered with, restrained, and coerced employees of their-members in theexercise of the rights guaranteed in Section 7 of the Act by making use of employ-119Wagner IronWorks, 104 NLRB 445;Sears Roebuck & Company,110 NLRB 226.a Milro Undergarment Co, Inc.,106 NLRB767; Ben Corson Manufacturing Co.,112NLRB 323:Rehrig-Pacific Company,99 NLRB 163.No 'finding is made as to whether or not theGuild was dominatedor assisted. SANTA CLARA COUNTY PHARMACEUTICAL ASSOCIATION291ment application forms in which applicant is asked to state his union affiliation,62particularly under the circumstances of the Respondents' inclination to avoid organi-zation of members by the Union and of the efforts to assist the Clerks Association.B.DiscriminationNueme Long was employed as a clerk at San Jose Drug Co., of which Frank Car-cellowas proprietor, in January 1954.Long was one of the two clerks who, bychangingtheir minds, as previously related, occasioned the visit of Mills and Flesh-man on May 28, at which time they and Carcello worked on Long and Clemons toget them to join the Clerks Association.Carcello, either directly or in effect, toldLong that her employment depended on her joining the Clerks Association, and thatnight when she decided with the other clerks to join, Carcello paid her dues and ini-tiation fee to Mills, as he did for the other two clerks.However, on about June 10, 1954, Long testified as a witness in the Campagna case.In that testimony she not only related that Carcello had paid the dues and initiationfees, as heretofore related, but she testified that Carcello had told her in the conver-sation of May 28 that if she did not join the Clerks Association "he could find an ex-cuse for firing her."When, following this, the Clerks Association returned themoney to Carcello and gave Long a chance to join voluntarily, she did not do so.On Monday, July 12, at the end of the working day, Carcello discharged Longwithout notice.Long asked the reason and Carcello said that her sales were un-satisfactory.Long asked if her discharge was connected with her testimony in theCampagna case, and, Carcello replied that if it had been she would have been dis-charged the same night.During the week of Long's discharge, Carcello hired an inexperienced clerk. , Ac-cording to her stipulated testimony, Long had been complimented by Carcello onher work after she had been in his employ for 3 weeks and had never been criticizedabout her work or her sales.There is no evidence in the record to show what Long's sales amounted to or howthey compared with those of the other two clerks; so there is no way of checkingon the validity of the excuse given for Long's discharge.Even if Long's testimonythat Carcello told her he could find an excuse to discharge her were credited, andeven if the evidence sufficed to prove that an unfair labor practice was engaged inby Carcello in discharging Long, that would not prove that the Respondents causedthe discharge, and Carcello was not made a respondent in the case.The complaintmerely alleges that the Respondents "acting through and by Frank C. Carcello .. .one of their members, caused the discharge" of Long. The complaint does not stateinwhat manner the Respondents caused the discharge, and the evidence shows nodirect causal connection. If Carcello in fact discharged Long because of her testi-mony in the Campagna case, there is nothing to prove that his idea did not originatewith him.The employment service set up by the Owners' Section through Mallory(with use of an application form identifying union affiliations) might have made itpossible for Carcello to obtain a clerk who was not favorable to the Union P,; Longpresumably was, and this might, in Carcello's mind, have suggested a change ofclerks to affect the majority interest that he had reason to believe the Union mightacquire; but even if this were not pure speculation, I am not satisfied that Carcello'sact of discharging Long could be said to have been "caused" by the Respondents."Causing" requires a closer connection with the effect than just providing a settinginwhich the actor who produces the effect conceives a motivating idea which hemight have conceived even in the absence of such setting.63 I find, therefore, thatthe evidence fails to prove that the Respondents caused the discharge of Long.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents described in section III, above, occurring in con-nection-with the operations described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.ee SeeKnickerbocker Plastic Co.,Inc.,96 NLRB 586;McGraw Construction Co. Inc.,107 NLRB 1043.e3 This case is distinguishablefrom suchcases asInternational Longshoremen's andWarehousemen's Union, Waterfront Employers of Washington,98 NLRB 284;Holme andSeifert,102 NLRB 347 at 375,but at.ibid.at 380;George D. Auchter Company,102NLRB 881.387644-56-vol. 114-20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYDuring the hearing, counsel for the General Counsel stated that, although he be-lieved the Respondent Association was culpable of unfair labor practices to the sameextent as the Owners' Section and although he was opposed to the motion of theRespondent Association that the complaint be dismissed as to it, he would not askany remedy against the Respondent Association, and would be satisfied with a reme-dial order against the Owners' Section.This attitude was not shared by the Union.The evidence established that (even if the two respondents were separate entities,which I have found they were not) the Respondent Association was bound by theacts of the Owners' Section as a result of having set it up and permitted its name tobe used by that section.To avoid being embarrassed in the future, the RespondentAssociation took steps during and after the close of the hearing to guard against arepetition of the history heretofore related. It adopted a constitutional amendmentwhich proscribed the use of the name of the Respondent Association by any memberor section without authority from the advisory committee, and it notified membersthat the constitution did not authorize a division of the Respondent Association intothe, three groups: owners' section, travelers' section, and employees' section.Al-though the recommendation of the General Counsel with respect to the remedy isentitled to consideration, I am not bound by it, and I believe that no remedy wouldhere be adequate which would run solely against the Owners' Section, especially inview of the constitutional amendment above referred to, which would prohibit theuse of the name of the Respondent Association by the Owners' Section, for the useof thatnameundoubtedly gave strength to the Owners' Section and any remedy, tobe adequate, should be effected under the same name. I shall, therefore, include theRespondent Association in the remedy herein recommended to insure that its nameis included in the notices required to be sent out.Becausethe Respondents did not execute the contract of the Clerks Association,that portion of the customary remedy for violation of Section 8 (a) (2) of the Actwhich requires that the respondent employer cease giving effect to the contract withthe dominated and assisted labor organization will have to be modified. Since theRespondents' part in the adoption of the contract was limited to negotiating it andrecommending its execution to individual proprietors, this portion of the recom-mended remedy will be to notify all owner-members, including those to whom suchrecommendation of the Clerks Association contract was made, that the Clerks Asso-ciation has been found to be dominated and assisted by the Respondents and thatthe Respondents recommend to such proprietors that they cease giving effect to theirrespective contracts with the Clerks Association and that they withdraw and with-hold recognition from said labor organization and completely disestablish it as thecollective-bargaining representative of their respective employees. If the list of suchowner-members to whom the said contract was recommended differs from that towhom the labor relations committee mailed copies of the memorandum of May 21,1954 (General Counsel's Exhibit No. 8), copies of the letter of June 29, 1954 (Gen-eral Counsel's Exhibit No. 13), or copies of the suggested statement to employees(General Counsel's Exhibit No. 30A),64 the notices herein recommended to be dis-tributed should include all to whom any of such materialswas sent.CONCLUSIONS of LAW1.The Respondents are employers within the meaning of Section 2 (2) of the Act.2.Retail Clerks Union, Local No. 428, AFL, and the Pharmaceutical Clerks Asso-ciation of Santa Clara County are labor organizations within the meaning of Section2 (5) of the Act.3.By assisting and dominating the said Clerks Association as hereinbefore de-scribed, the Respondents have engaged in unfair labor practices within the meaningof Section 8 (a) .(2) of the Act.4.By such conduct and by independently interfering with, restraining, and coerc-ing the employees of their owner-members in the exercise of rights guaranteed inSection 7of the Act,as herein found,the Respondents have engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.64Although I have not found the prepared statement to employees to exceed the boundsof free speech, it Includes a tacit recommendation of the Clerks Association, and proprietorswho received such statement should be apprised of the fact that such tacit recommenda-tion is withdrawn so that they, in turn, may notify their employees. GARNER AVIATION SERVICE CORPORATION2935.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondents have not engaged in unfair labor practices within the mean-ing of Section 8 (a) ^(3) of the Act.[Recommendations omitted from publication.]Garner Aviation Service Corporation and Lynchburg Air, Trans-port and Sales Corporation d/b/a GarnerAviationServiceCorporationandInternationalAssociation ofMachinists,AFL, Petitioner.Case No. 10-RC-2899. October 7, 1955SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued herein onJanuary 13, 1955,1 and to an order correcting the said decision, anelection by secret ballot was conducted on February 10, 1955, underthe direction and supervision of the Regional Director for the TenthRegion, among the employees in the unit found appropriate by theBoard.Following the election, a tally of ballots *was furnished theparties.The tally shows that of approximately 337 eligible voters,317 cast valid ballots, of which 97 were for the Petitioner and 220were against it; 1 ballot was void and 8 were challenged.Thereafter, Petitioner filed timely objections to conduct affectingthe results of the election.The Regional Director investigated thematter and, on July 13, 1955, issued and duly served on the parties hisreport on objections in which he found that the objections did notraise material and substantial issues and recommended that they bedismissed.On July 21, 1955, Petitioner filed exceptions to theRegional Director's report.The Board has considered the Petitioner's objections, the RegionalDirector's report, the Petitioner's exceptions, and the entire recordin this case and hereby adopts the findings, conclusions, and recom-mendations of the Regional Director with the modifications notedbelow.Petitioner's objections are substantially as follows:1.The Employer violated the settlement agreement in Case No.10-CA-1530, entered into on February 11, 1953, by engaging in theconduct hereinafter set forth.,2.The Employer approved the formation and activities of the jobsecurity committee and a letter sent by the committee to its employees.This letter, which was mailed in the Employer's envelopes, containedallegedly coercive language.111 NLRB 191.114NLRB No. 57.